 

 

 

 

 

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT, dated as of May 8, 2013 (this “Agreement”),
is made by and between Plug Power Inc., a corporation incorporated under the
laws of the State of Delaware (the “Company”), and Air Liquide Investissements
d'Avenir et de Demonstration, a company incorporated under the laws of France
(the “Purchaser”).

RECITALS

A.        The Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act.

B.        The Purchaser desires to purchase, and the Company desires to sell,
upon the terms and conditions stated in this Agreement, the Shares (as defined
below) for a purchase price equal to the Aggregate Purchase Price (as defined
below).

C.        The capitalized terms used herein and not otherwise defined have the
meanings given them in Article 5.

AGREEMENT

In consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Purchaser hereby agree as follows:


ARTICLE 1

PURCHASE AND SALE OF SECURITIES


1.1         AGGREGATE PURCHASE PRICE.  THE AGGREGATE PURCHASE PRICE FOR THE
SHARES (AS DEFINED BELOW) SHALL BE €2,000,000 DELIVERED IN THE FORM OF U.S.
DOLLARS CONVERTED FROM EUROS IN THE MANNER SET FORTH IN SECTION 1.2 (THE
“AGGREGATE PURCHASE PRICE”).

1.2         Payment; Closing.  On a Business Day not later than May 15, 2013
(the “Certification Date”), the Purchaser shall certify in writing to the
Company the exchange rate used to convert one Euro into U.S. Dollars and the
resulting Aggregate Purchase Price expressed in U.S. Dollars (which exchange
rate, for the avoidance of doubt, shall be the then prevailing rate at the time
of the exchange for commercial banking customers used by the bank or banks
effecting such conversion for Purchaser), (the exchange rate so certified, the
“Exchange Rate”).  No later than the Business Day immediately following the
Certification Date, (i) the Company shall deliver the certificate representing
the Applicable Number of Shares, and (ii) the parties shall deliver fully
executed copies of the Registration Rights Agreement to Baker & McKenzie LLP to
be held in escrow as agent for the parties. On that Business Day, not later than
May 22, 2013 (the “Closing Date”), upon which (and contingent on which) the
Company receives the Aggregate Purchase Price (by wire transfer to an account
designated in writing to the Purchaser by the Company on the date hereof), (x)
the closing of the transaction contemplated by this Agreement shall be deemed to
take place (the “Closing”) and (y) in consideration of the payment of such
Aggregate Purchase Price, the Company shall be deemed to have irrevocably
delivered to the Purchaser the Shares, the parties shall be deemed to have
irrevocably delivered to each other the Registration Rights Agreement and the
parties shall be deemed to have irrevocably authorized Baker & McKenzie LLP to
deliver the certificate representing the Shares to the Purchaser and executed
copies of the Registration Rights Agreement to each of the parties on behalf of
each of them.

 

 

--------------------------------------------------------------------------------

 


 

 

 

 


1.3         SECURITIES ISSUED.  FOR PURPOSES HEREOF, “SHARES” OR “PREFERRED
STOCK” SHALL MEAN SHARES OF SERIES C PREFERRED STOCK ISSUED HEREUNDER (THE TERMS
OF WHICH WILL BE SET FORTH IN A CERTIFICATE OF DESIGNATIONS IN SUBSTANTIALLY THE
FORM ATTACHED HERETO AS EXHIBIT A, WHICH CERTIFICATE OF DESIGNATIONS SHALL BE
FILED BY THE COMPANY NOT LATER THAN TWO BUSINESS DAYS PRIOR TO THE CLOSING DATE)
(THE SHARES ARE ALSO SOMETIMES REFERRED TO HEREIN AS THE “SECURITIES”), AND THE
“APPLICABLE NUMBER OF SHARES” SHALL MEAN A NUMBER EQUAL TO THE QUOTIENT OBTAINED
BY DIVIDING (A) AGGREGATE PURCHASE PRICE (EXPRESSED IN U.S. DOLLARS) DIVIDED BY
THE PRODUCT OF 1.4 MULTIPLIED BY $0.17771  BY (B) 1,000, WITH THE RESULT ROUNDED
DOWN TO THE NEAREST WHOLE SHARE.


ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as specifically contemplated by this Agreement or as set forth in the SEC
Documents, the Company hereby represents and warrants to the Purchaser, as of
the date hereof and as of the Closing Date, that:


2.1         ORGANIZATION AND QUALIFICATION.  THE COMPANY IS DULY INCORPORATED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE,
WITH THE CORPORATE POWER AND AUTHORITY TO CONDUCT ITS BUSINESS AS CURRENTLY
CONDUCTED OR PROPOSED TO BE CONDUCTED AS DISCLOSED IN THE SEC DOCUMENTS.  THE
COMPANY IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING IN EVERY
JURISDICTION IN WHICH THE NATURE OF THE BUSINESS CONDUCTED BY IT OR PROPERTY
OWNED BY IT MAKES SUCH QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO BE
SO QUALIFIED OR IN GOOD STANDING, AS THE CASE MAY BE, WOULD NOT REASONABLY BE
EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A COMPANY MATERIAL ADVERSE
EFFECT.


2.2         AUTHORIZATION; ENFORCEMENT.  THE COMPANY HAS ALL REQUISITE CORPORATE
POWER AND AUTHORITY TO ENTER INTO AND TO PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT, TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND TO ISSUE THE
SECURITIES IN ACCORDANCE WITH THE TERMS HEREOF.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT BY THE COMPANY AND THE CONSUMMATION BY IT OF THE
TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING THE ISSUANCE OF THE SECURITIES) HAVE
BEEN DULY AUTHORIZED BY THE BOARD AND NO FURTHER CONSENT OR AUTHORIZATION OF THE
COMPANY, THE BOARD OR ITS STOCKHOLDERS IS REQUIRED.  THIS AGREEMENT HAS BEEN
DULY EXECUTED AND DELIVERED BY THE COMPANY AND CONSTITUTES A LEGAL, VALID AND
BINDING OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE
WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, OR MORATORIUM OR SIMILAR LAWS AFFECTING
CREDITORS’ AND CONTRACTING PARTIES’ RIGHTS GENERALLY AND EXCEPT AS
ENFORCEABILITY MAY BE SUBJECT TO GENERAL PRINCIPLES OF EQUITY.

 

 

 

2

 

--------------------------------------------------------------------------------

 


 

 

 

 


2.3         CAPITALIZATION.  AS OF MAY 8, 2013, THE AUTHORIZED CAPITAL STOCK OF
THE COMPANY CONSISTS OF (A) 245,000,000 SHARES OF COMMON STOCK, OF WHICH
64,036,405 SHARES WERE ISSUED AND OUTSTANDING, (B) 170,000 SHARES OF SERIES A
JUNIOR PARTICIPATING CUMULATIVE PREFERRED STOCK, PAR VALUE $.01 PER SHARE, NONE
OF WHICH WERE ISSUED AND OUTSTANDING, AND (C) 4,830,000 SHARES OF UNDESIGNATED
PREFERRED STOCK, PAR VALUE $.01 PER SHARE, NONE OF WHICH WERE ISSUED AND
OUTSTANDING.  ALL OF THE ISSUED AND OUTSTANDING SHARES OF COMMON STOCK HAVE BEEN
DULY AUTHORIZED AND ARE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE.  OPTIONS
TO PURCHASE AN AGGREGATE OF 1,999,521 SHARES OF COMMON STOCK WERE OUTSTANDING AS
OF MAY 8, 2013 AND WARRANTS TO PURCHASE AN AGGREGATE OF 39,662,889 SHARES OF
COMMON STOCK (18,846,500 ISSUED FEBRUARY 20, 2013 AT A CURRENT EXERCISE PRICE OF
$.15 PER SHARE OF COMMON STOCK, 1,891,000 ISSUED FEBRUARY 20, 2013 AT A CURRENT
EXERCISE PRICE OF $.18 PER SHARE OF COMMON STOCK AND 18,925,389 ISSUED MAY 25,
2011 AT A CURRENT EXERCISE PRICE OF $1.13 PER SHARE OF COMMON STOCK) WERE
OUTSTANDING AS OF MAY 8, 2013.  EXCEPT AS SET FORTH IN THE IMMEDIATELY PRECEDING
SENTENCE, NEITHER THE COMPANY NOR ITS SUBSIDIARIES HAS OUTSTANDING ANY OPTIONS
OR WARRANTS TO PURCHASE, OR ANY PREEMPTIVE RIGHTS OR OTHER RIGHTS TO SUBSCRIBE
FOR OR TO PURCHASE, ANY OF ITS SECURITIES OR ANY SECURITIES OR OBLIGATIONS
CONVERTIBLE INTO OR EXCHANGEABLE FOR, OR, EXCEPT FOR (I) AN ARRANGEMENT TO PAY
THE COMPANY’S CHIEF EXECUTIVE OFFICER ONE-THIRD OF HIS SALARY IN SHARES OF
COMMON STOCK, (II) ISSUANCE OF COMMON STOCK AND OPTIONS TO THE INDEPENDENT
DIRECTORS OF THE COMPANY PURSUANT TO THE COMPANY’S DIRECTOR COMPENSATION POLICY,
AND (III) THE ISSUANCE OF SHARES OF COMMON STOCK AS A COMPANY MATCHING
CONTRIBUTION UNDER THE COMPANY’S 401(K) PLAN, ANY CONTRACTS OR COMMITMENTS TO
ISSUE OR SELL, OR TO ISSUE OR SELL SECURITIES EXERCISABLE FOR, CONVERTIBLE INTO
OR EXCHANGEABLE FOR, ANY OF ITS SECURITIES.  EXCEPT FOR HYPULSION SAS AND 968
ALBANY SHAKER ROAD ASSOCIATES, LLC, EACH OF THE COMPANY’S SUBSIDIARIES ARE
WHOLLY OWNED BY THE COMPANY.  THE COMPANY’S AMENDED AND RESTATED CERTIFICATE OF
INCORPORATION, AS AMENDED (THE “CERTIFICATE OF INCORPORATION”), AS IN EFFECT ON
THE DATE HEREOF, AND THE COMPANY’S BYLAWS (THE “BYLAWS”) AS IN EFFECT ON THE
DATE HEREOF, ARE EACH FILED AS EXHIBITS TO THE SEC DOCUMENTS.


2.4        ISSUANCE OF SHARES.  THE SHARES ARE DULY AUTHORIZED AND, UPON
ISSUANCE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WILL BE VALIDLY ISSUED,
FULLY PAID AND NON-ASSESSABLE AND FREE AND CLEAR OF ALL LIENS, SECURITY
INTERESTS, OPTIONS, CLAIMS AND OTHER ENCUMBRANCES, OTHER THAN RESTRICTIONS ON
TRANSFER PROVIDED FOR IN THIS AGREEMENT OR IMPOSED BY APPLICABLE SECURITIES
LAWS, AND WILL NOT BE SUBJECT TO PREEMPTIVE RIGHTS OR OTHER SIMILAR RIGHTS OF
STOCKHOLDERS OF THE COMPANY.  ASSUMING THE ACCURACY OF THE REPRESENTATIONS AND
WARRANTIES OF THE PURCHASER IN THIS AGREEMENT, THE SECURITIES WILL BE ISSUED IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE FEDERAL AND STATE
SECURITIES LAWS.


2.5        NO CONFLICTS; GOVERNMENT CONSENTS AND PERMITS.

(a)           The execution, delivery and performance of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby (including the issuance of the Securities) will not (i) conflict with or
result in a violation of any provision of its Certificate of Incorporation or
Bylaws or require the approval of the Company’s stockholders, (ii) with or
without the passage of time or the giving of notice or both, violate or conflict
with, or result in a breach of any provision of, or constitute a default under,
or give rise to any right of termination or acceleration under, or constitute a
change of control under, any agreement, indenture, or instrument to which the
Company or its subsidiaries is a party or it or any of its subsidiaries is
bound, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including United States federal and state securities laws
and rules and regulations of any self-regulatory organizations to which the
Company or the Company’s securities are subject) applicable to the Company or
its subsidiaries is a party or it or any of its subsidiaries is bound, except in
the case of clauses (ii) and (iii) only, for such conflicts, breaches, defaults,
and violations as would not reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect.

3

 

--------------------------------------------------------------------------------

 


 

 

 

 


 


(B)          THE COMPANY IS NOT REQUIRED TO OBTAIN ANY CONSENT, AUTHORIZATION OR
ORDER OF, OR MAKE ANY FILING OR REGISTRATION WITH, OR GIVE ANY NOTICE TO, ANY
COURT OR GOVERNMENTAL AGENCY OR ANY REGULATORY OR SELF-REGULATORY AGENCY IN
ORDER FOR THE COMPANY TO EXECUTE, DELIVER OR PERFORM ANY OF ITS OBLIGATIONS
UNDER THIS AGREEMENT IN ACCORDANCE WITH THE TERMS HEREOF, OR TO ISSUE AND SELL
THE SECURITIES IN ACCORDANCE WITH THE TERMS HEREOF, OTHER THAN SUCH AS HAVE BEEN
MADE OR OBTAINED, AND EXCEPT FOR (I) ANY FILINGS REQUIRED TO BE MADE UNDER
FEDERAL OR STATE SECURITIES LAWS AND (II) ANY REQUIRED FILINGS OR NOTIFICATIONS
REGARDING THE SALE, ISSUANCE OR LISTING OF ADDITIONAL SHARES WITH THE NASDAQ
CAPITAL MARKET.


2.6        SEC DOCUMENTS.  SINCE JANUARY 1, 2012, THE COMPANY HAS FILED IN A
TIMELY MANNER ALL REQUIRED REPORTS, SCHEDULES, FORMS, STATEMENTS, AND OTHER
DOCUMENTS WITH THE SEC THAT THE COMPANY WAS REQUIRED TO FILE UNDER SECTION 13,
14(A), AND 15(D) OF THE EXCHANGE ACT (THE “SEC DOCUMENTS”).  AS OF THEIR
RESPECTIVE FILING DATES, THE SEC DOCUMENTS COMPLIED IN ALL MATERIAL RESPECTS
WITH THE REQUIREMENTS OF THE EXCHANGE ACT OR THE SECURITIES ACT, AS THE CASE MAY
BE, AND THE RULES AND REGULATIONS OF THE SEC PROMULGATED THEREUNDER APPLICABLE
TO SUCH SEC DOCUMENTS, AND NONE OF THE SEC DOCUMENTS CONTAINED ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF
THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  EXCEPT TO THE
EXTENT THAT INFORMATION CONTAINED IN ANY SEC DOCUMENT HAS BEEN REVISED OR
SUPERSEDED BY A LATER FILED SEC DOCUMENT NONE OF THE SEC DOCUMENTS CONTAINS, AND
AFTER GIVING EFFECT TO ANY SUCH LATER FILED SEC DOCUMENTS NONE OF THE SEC
DOCUMENTS CONTAINS, ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE
ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE
THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.  EXCEPT AS DISCLOSED IN THE SEC DOCUMENTS, NO EVENT HAS
OCCURRED AND NO CIRCUMSTANCE EXISTS THAT HAS OR COULD REASONABLY BE EXPECTED TO
HAVE A COMPANY MATERIAL ADVERSE EFFECT.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS ANY OBLIGATIONS OR LIABILITIES OF ANY NATURE (WHETHER KNOWN OR
UNKNOWN, AND WHETHER  ABSOLUTE, ACCRUED, CONTINGENT OR OTHERWISE), EXCEPT (I) AS
DISCLOSED OR RESERVED AGAINST IN THE SEC DOCUMENTS (INCLUDING IN THE FINANCIAL
STATEMENTS INCLUDED THEREIN), (II) AS DISCLOSED IN SCHEDULE 2.6, AND (III) FOR
CURRENT LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS SINCE DECEMBER
31, 2012.


2.7        LITIGATION.  EXCEPT AS DISCLOSED IN THE SEC DOCUMENTS, THERE ARE NO
SUITS, ACTIONS, CLAIMS, PROCEEDINGS OR INVESTIGATIONS PENDING OR, TO THE BEST
KNOWLEDGE OF THE COMPANY, THREATENED AGAINST, RELATING TO OR INVOLVING THE
COMPANY OR ANY SUBSIDIARY OF THE COMPANY OR ANY PROPERTIES OR RIGHTS OF THE
COMPANY OR ANY SUBSIDIARY BEFORE ANY COURT OR ADMINISTRATIVE OR GOVERNMENTAL
BODY, DOMESTIC OR FOREIGN, WHICH IF ADVERSELY DETERMINED WOULD, INDIVIDUALLY OR
IN THE AGGREGATE, HAVE A COMPANY MATERIAL ADVERSE EFFECT.

4

 

--------------------------------------------------------------------------------

 


 

 

 

 


2.8         REGULATORY COMPLIANCE.  NEITHER THE COMPANY NOR ANY SUBSIDIARY OF
THE COMPANY IS IN VIOLATION OF, OR IN DEFAULT IN ANY RESPECT UNDER, THE
APPLICABLE STATUTES, RULES, REGULATIONS, ORDINANCES, ORDERS OR DECREES OF ALL
COURTS AND ARBITRAL BODIES AND ADMINISTRATIVE OR GOVERNMENTAL BODIES, AGENCIES
AND AUTHORITIES, DOMESTIC OR FOREIGN, HAVING, ASSERTING OR CLAIMING JURISDICTION
OVER ANY OF THEM OR OVER ANY PART OF THEIR OPERATIONS OR ASSETS, EXCEPT FOR SUCH
VIOLATIONS AND DEFAULTS WHICH WOULD NOT HAVE, INDIVIDUALLY OR IN THE AGGREGATE,
A COMPANY MATERIAL ADVERSE EFFECT.


ARTICLE 3

PURCHASER’S REPRESENTATIONS AND WARRANTIES

The Purchaser represents and warrants to the Company that:


3.1        INVESTMENT PURPOSE.  THE PURCHASER IS PURCHASING THE SECURITIES FOR
ITS OWN ACCOUNT AND NOT WITH A PRESENT VIEW TOWARD, OR FOR RESALE IN CONNECTION
WITH, THE PUBLIC SALE OR DISTRIBUTION THEREOF AND DOES NOT PRESENTLY HAVE ANY
INTENTION OF SELLING OR DISTRIBUTING ANY OF SUCH SECURITIES OR ANY ARRANGEMENT
OR UNDERSTANDING WITH ANY OTHER PERSONS REGARDING THE SALE OR DISTRIBUTION OF
SUCH SECURITIES EXCEPT PURSUANT TO A RULE 10B5‑1 PLAN WITH RESPECT TO SHARES OF
COMMON STOCK ISSUED AS STOCK DIVIDENDS, OR AS WOULD NOT RESULT IN A VIOLATION OF
THE SECURITIES ACT.  THE PURCHASER WILL NOT, DIRECTLY OR INDIRECTLY, OFFER,
SELL, PLEDGE, TRANSFER OR OTHERWISE DISPOSE OF (OR SOLICIT ANY OFFERS TO BUY,
PURCHASE OR OTHERWISE ACQUIRE OR TAKE A PLEDGE OF) ANY OF THE SECURITIES EXCEPT
IN ACCORDANCE WITH THE SECURITIES ACT.


3.2        INFORMATION.  THE PURCHASER HAS BEEN AFFORDED THE OPPORTUNITY TO ASK
QUESTIONS OF THE COMPANY REGARDING THE COMPANY, INCLUDING WITHOUT LIMITATION,
ALL ASPECTS OF THE COMPANY’S BUSINESS, OPERATIONS, FINANCIAL CONDITION,
PROSPECTS, INTELLECTUAL PROPERTY AND PENDING DISPUTES.  NEITHER SUCH INQUIRIES
NOR ANY OTHER INVESTIGATION CONDUCTED BY OR ON BEHALF OF THE PURCHASER OR ITS
REPRESENTATIVES OR COUNSEL SHALL MODIFY, AMEND OR AFFECT THE PURCHASER’S RIGHT
TO RELY ON THE TRUTH, ACCURACY AND COMPLETENESS OF THE SEC DOCUMENTS AND THE
COMPANY’S REPRESENTATIONS AND WARRANTIES CONTAINED IN THE AGREEMENT.


3.3        ACKNOWLEDGEMENT OF RISK.


(A)           THE PURCHASER ACKNOWLEDGES AND UNDERSTANDS THAT ITS INVESTMENT IN
THE SECURITIES INVOLVES A SIGNIFICANT DEGREE OF RISK, INCLUDING, WITHOUT
LIMITATION, (I) AN INVESTMENT IN THE COMPANY IS SPECULATIVE AND THE PURCHASER
SHOULD CONSIDER INVESTING IN THE COMPANY AND THE SECURITIES ONLY IF THE
PURCHASER CAN AFFORD THE LOSS OF ITS ENTIRE INVESTMENT; (II) THE PURCHASER MAY
NOT BE ABLE TO LIQUIDATE ITS INVESTMENT; (III) TRANSFERABILITY OF THE SECURITIES
IS EXTREMELY LIMITED; (IV) IN THE EVENT OF A DISPOSITION OF THE SECURITIES, THE
PURCHASER COULD SUSTAIN THE LOSS OF ITS ENTIRE INVESTMENT; AND (V) THE COMPANY
HAS NOT PAID ANY DIVIDENDS ON ITS COMMON STOCK SINCE INCEPTION AND DOES NOT
ANTICIPATE THE PAYMENT OF DIVIDENDS IN THE FORESEEABLE FUTURE.  THE PURCHASER
ACKNOWLEDGES THAT RISK FACTORS RELATED TO THE COMPANY AND AN INVESTMENT IN THE
COMPANY ARE MORE FULLY SET FORTH IN THE SEC DOCUMENTS AND THAT THE PURCHASER HAS
REVIEWED SUCH RISK FACTORS.

5

 

--------------------------------------------------------------------------------

 


 

 

 

 


(B)          THE PURCHASER IS ABLE TO BEAR THE ECONOMIC RISK OF HOLDING THE
SECURITIES FOR AN INDEFINITE PERIOD, AND HAS KNOWLEDGE AND EXPERIENCE IN
FINANCIAL AND BUSINESS MATTERS SUCH THAT IT IS CAPABLE OF EVALUATING THE MERITS
AND RISKS OF THE INVESTMENT IN THE SECURITIES AND HAS SOUGHT SUCH ACCOUNTING,
LEGAL AND TAX ADVICE AS IT HAS CONSIDERED NECESSARY TO MAKE AN INFORMED
INVESTMENT DECISION WITH RESPECT TO ITS ACQUISITION OF THE SECURITIES.


3.4        GOVERNMENTAL REVIEW.  THE PURCHASER UNDERSTANDS THAT NO UNITED STATES
FEDERAL OR STATE AGENCY OR ANY OTHER GOVERNMENT OR GOVERNMENTAL AGENCY HAS
PASSED UPON OR MADE ANY RECOMMENDATION OR ENDORSEMENT OF THE SECURITIES OR THE
FAIRNESS OR SUITABILITY OF THE INVESTMENT IN THE SECURITIES NOR HAVE SUCH
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THE OFFERING OF THE
SECURITIES.


3.5        TRANSFER OR RESALE.  THE PURCHASER UNDERSTANDS THAT:


(A)           EXCEPT FOR REGISTRATION PURSUANT TO THE REGISTRATION RIGHTS
AGREEMENT REFERRED TO IN SECTION 5.5 HEREOF, THE SECURITIES HAVE NOT BEEN AND
ARE NOT BEING REGISTERED UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE
SECURITIES LAWS AND, CONSEQUENTLY, THE PURCHASER MAY HAVE TO BEAR THE RISK OF
OWNING THE SECURITIES FOR AN INDEFINITE PERIOD OF TIME BECAUSE THE SECURITIES
MAY NOT BE TRANSFERRED UNLESS (I) THE PURCHASER HAS DELIVERED TO THE COMPANY AN
OPINION OF COUNSEL (IN FORM, SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF
COUNSEL IN COMPARABLE TRANSACTIONS) TO THE EFFECT THAT THE SECURITIES TO BE SOLD
OR TRANSFERRED MAY BE SOLD OR TRANSFERRED PURSUANT TO AN EXEMPTION FROM SUCH
REGISTRATION OR (II) THE SECURITIES ARE SOLD OR TRANSFERRED PURSUANT TO
RULE 144;


(B)          ANY SALE OF THE SECURITIES MADE IN RELIANCE ON RULE 144 MAY BE MADE
ONLY IN ACCORDANCE WITH THE TERMS OF RULE 144 AND, IF RULE 144 IS NOT
APPLICABLE, ANY RESALE OF THE SECURITIES UNDER CIRCUMSTANCES IN WHICH THE SELLER
(OR THE PERSON THROUGH WHOM THE SALE IS MADE) MAY BE DEEMED TO BE AN UNDERWRITER
(AS THAT TERM IS DEFINED IN THE SECURITIES ACT) MAY REQUIRE COMPLIANCE WITH SOME
OTHER EXEMPTION UNDER THE SECURITIES ACT OR THE RULES AND REGULATIONS OF THE SEC
THEREUNDER; AND


(C)           EXCEPT FOR REGISTRATION PURSUANT TO THE REGISTRATION RIGHTS
AGREEMENT REFERRED TO IN SECTION 5.5 HEREOF, NEITHER THE COMPANY NOR ANY OTHER
PERSON IS UNDER ANY OBLIGATION TO REGISTER FOR RESALE ANY SECURITIES UNDER THE
SECURITIES ACT OR ANY STATE SECURITIES LAWS OR TO COMPLY WITH THE TERMS AND
CONDITIONS OF ANY EXEMPTION THEREUNDER.


3.6        LEGENDS.


(A)           THE PURCHASER UNDERSTANDS THE CERTIFICATE OR CERTIFICATES
REPRESENTING THE SECURITIES WILL BEAR A RESTRICTIVE LEGEND IN SUBSTANTIALLY THE
FOLLOWING FORM (AND A STOP-TRANSFER ORDER MAY BE PLACED AGAINST TRANSFER OF THE
CERTIFICATES FOR SUCH SECURITIES):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES.  THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS, OR
UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS.  IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT, THE COMPANY SHALL BE ENTITLED TO
REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED TO THE EXTENT THAT SUCH OPINION IS REQUIRED PURSUANT TO THAT
CERTAIN SECURITIES PURCHASE AGREEMENT UNDER WHICH THE SECURITIES WERE ISSUED.

6

 

--------------------------------------------------------------------------------

 


 

 

 

 

 


3.7        ORGANIZATION AND QUALIFICATION.  THE PURCHASER IS DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF FRANCE, WITH THE
CORPORATE POWER AND AUTHORITY TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED.


3.8        AUTHORIZATION; ENFORCEMENT.  THE PURCHASER HAS ALL REQUISITE
CORPORATE POWER AND AUTHORITY TO ENTER INTO AND TO PERFORM ITS OBLIGATIONS UNDER
THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY THE PURCHASER AND THE
CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY
AUTHORIZED BY THE PURCHASER’S CONSEIL D'ADMINISTRATION AND NO FURTHER CONSENT OR
AUTHORIZATION OF THE PURCHASER, ITS CONSEIL D'ADMINISTRATION OR ITS STOCKHOLDERS
IS REQUIRED.  THIS AGREEMENT HAS BEEN DULY EXECUTED BY THE PURCHASER AND
CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF THE PURCHASER ENFORCEABLE
AGAINST THE PURCHASER IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY
BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, OR MORATORIUM
OR SIMILAR LAWS AFFECTING CREDITORS’ AND CONTRACTING PARTIES’ RIGHTS GENERALLY
AND EXCEPT AS ENFORCEABILITY MAY BE SUBJECT TO GENERAL PRINCIPLES OF EQUITY AND
EXCEPT AS RIGHTS TO INDEMNITY AND CONTRIBUTION MAY BE LIMITED BY STATE OR
FEDERAL SECURITIES LAWS OR PUBLIC POLICY UNDERLYING SUCH LAWS.


3.9        NO CONFLICTS; GOVERNMENT CONSENTS AND PERMITS.


(A)          THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY THE
PURCHASER AND THE CONSUMMATION BY THE PURCHASER OF THE TRANSACTIONS CONTEMPLATED
HEREBY WILL NOT (I) CONFLICT WITH OR RESULT IN A VIOLATION OF ANY PROVISION OF
ITS CERTIFICATE OF INCORPORATION (KBIS) OR BYLAWS (STATUTS) OR EQUIVALENT
DOCUMENTS OR REQUIRE THE APPROVAL OF THE PURCHASER’S STOCKHOLDERS, (II) VIOLATE
OR CONFLICT WITH, OR RESULT IN A BREACH OF ANY PROVISION OF, OR CONSTITUTE A
DEFAULT UNDER, ANY AGREEMENT, INDENTURE, OR INSTRUMENT TO WHICH THE PURCHASER IS
A PARTY, OR (III) RESULT IN A VIOLATION OF ANY LAW, RULE, REGULATION, ORDER,
JUDGMENT OR DECREE (INCLUDING UNITED STATES FEDERAL AND STATE SECURITIES LAWS
AND RULES AND REGULATIONS OF ANY SELF-REGULATORY ORGANIZATIONS TO WHICH THE
PURCHASER IS SUBJECT) APPLICABLE TO THE PURCHASER, EXCEPT IN THE CASE OF
CLAUSES (II) AND (III) ONLY, FOR SUCH CONFLICTS, BREACHES, DEFAULTS, AND
VIOLATIONS AS WOULD NOT REASONABLY BE EXPECTED TO HAVE A PURCHASER MATERIAL
ADVERSE EFFECT.


(B)         THE PURCHASER IS NOT REQUIRED TO OBTAIN ANY CONSENT, AUTHORIZATION
OR ORDER OF, OR MAKE ANY FILING OR REGISTRATION WITH, ANY COURT OR GOVERNMENTAL
AGENCY OR ANY REGULATORY OR SELF-REGULATORY AGENCY IN ORDER FOR THE PURCHASER TO
EXECUTE, DELIVER OR PERFORM ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT IN
ACCORDANCE WITH THE TERMS HEREOF, OR TO PURCHASE THE SECURITIES IN ACCORDANCE
WITH THE TERMS HEREOF, OTHER THAN SUCH AS HAVE BEEN MADE OR OBTAINED, AND EXCEPT
FOR ANY FILINGS REQUIRED TO BE MADE UNDER FEDERAL OR STATE SECURITIES LAWS.

7

 

--------------------------------------------------------------------------------

 


 

 

 

 


3.10     PURCHASER STATUS.  THE PURCHASER ACKNOWLEDGES THAT (I) IT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501 OF REGULATION D UNDER THE
SECURITIES ACT AND (II) IS NOT AN ENTITY FORMED FOR THE SOLE PURPOSE OF
ACQUIRING THE SECURITIES.


3.11     NO GENERAL SOLICITATION OR ADVERTISING.  THE PURCHASER ACKNOWLEDGES
THAT IT IS NOT PURCHASING THE SECURITIES AS A RESULT OF ANY “GENERAL
SOLICITATION” OR “GENERAL ADVERTISING,” AS SUCH TERMS ARE USED IN REGULATION D
UNDER THE SECURITIES ACT, INCLUDING ADVERTISEMENTS, ARTICLES, NOTICES OR OTHER
COMMUNICATIONS PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR SIMILAR MEDIA OR
BROADCAST OVER RADIO OR TELEVISION, OR ANY SEMINAR OR MEETING WHOSE ATTENDEES
HAVE BEEN INVITED BY GENERAL SOLICITATION OR GENERAL ADVERTISING.


ARTICLE 4

RESTRICTIONS ON TRANSFER


4.1        PERMITTED TRANSFEREES.  SUBJECT TO SECTION 4.2, THE PURCHASER MAY
TRANSFER ALL OR ANY PORTION OF ITS SHARES TO ANY PURCHASER PARTY AND TO ANY
OTHER PERSON WITHOUT RESTRICTION, PROVIDED, THAT SUCH PERSON (EACH A “PERMITTED
TRANSFEREE”) AGREES IN WRITING TO BE BOUND BY THIS ARTICLE 4.


4.2        RESTRICTIONS ON TRANSFER.  NOTWITHSTANDING SECTION 4.1 ABOVE, NEITHER
THE PURCHASER NOR ANY PERMITTED TRANSFEREE MAY TRANSFER ANY OF THE SHARES TO A
COMPETITOR.   


4.3        EFFECT OF PROHIBITED TRANSFER.  IF ANY TRANSFER IS MADE OR ATTEMPTED
CONTRARY TO THE PROVISIONS OF ARTICLE 4 OF THIS AGREEMENT, SUCH PURPORTED
TRANSFER SHALL BE VOID AB INITIO; THE COMPANY AND THE OTHER PARTIES HERETO SHALL
HAVE, IN ADDITION TO ANY OTHER LEGAL OR EQUITABLE REMEDIES WHICH IT MAY HAVE,
THE RIGHT TO ENFORCE THE PROVISIONS OF THIS AGREEMENT BY ACTIONS FOR SPECIFIC
PERFORMANCE (TO THE EXTENT PERMITTED BY LAW); AND THE COMPANY SHALL HAVE THE
RIGHT TO REFUSE TO RECOGNIZE ANY TRANSFEREE AS ONE OF ITS STOCKHOLDERS FOR ANY
PURPOSE.


4.4        EXCEPTION TO TRANSFER RESTRICTIONS.  NOTWITHSTANDING ANY OF THE
RESTRICTIONS ON TRANSFER CONTAINED IN SECTION 4.1, EACH PURCHASER AND PERMITTED
TRANSFEREE SHALL BE PERMITTED TO TRANSFER ANY SECURITIES OF THE COMPANY
BENEFICIALLY OWNED BY IT PURSUANT TO ANY “TENDER OFFER” (AS SUCH TERM IS USED IN
THE EXCHANGE ACT), EXCHANGE OFFER, MERGER, BUSINESS COMBINATION, RESTRUCTURING,
OR ACQUISITION OF THE COMPANY.

8

 

--------------------------------------------------------------------------------

 



ARTICLE 5

COVENANTS OF THE COMPANY

 

 

 

 


5.1         BOARD DESIGNEE.  THE PURCHASER AND THE COMPANY AGREE THAT AS SOON AS
PRACTICABLE FOLLOWING THE FINAL ADJOURNMENT OF THE 2013 ANNUAL MEETING OF THE
COMPANY’S STOCKHOLDERS (AND IN NO EVENT LATER THAN JULY 30, 2013) BUT SUBJECT TO
THIS ARTICLE 5, THE BOARD WILL INCREASE THE SIZE OF THE BOARD TO NINE MEMBERS
AND APPOINT A DESIGNEE OF PURCHASER TO FILL THE NEWLY CREATED DIRECTORSHIP ON
THE BOARD AS A CLASS II DIRECTOR, WHOSE TERM SHALL EXPIRE AT PLUG POWER’S 2016
ANNUAL MEETING OF STOCKHOLDERS (THE “PURCHASER DESIGNEE”).  IF, FOLLOWING
ELECTION TO THE BOARD, ANY PURCHASER DESIGNEE SHALL RESIGN OR BE REMOVED OR BE
UNABLE TO SERVE FOR ANY REASON PRIOR TO EXPIRATION OF HIS TERM, THE PURCHASER
SHALL NOTIFY THE BOARD OF A REPLACEMENT PURCHASER DESIGNEE AND THE BOARD SHALL
TAKE ALL NECESSARY ACTION TO CAUSE SUCH REPLACEMENT TO BE ELECTED OR APPOINTED
TO FILL THE UNEXPIRED TERM OF THE PREVIOUS PURCHASER DESIGNEE.  THE COMPANY
AGREES THAT, UPON EXPIRATION OF THE TERM OF THE PURCHASER DESIGNEE, THE BOARD
SHALL RE-NOMINATE AND USE ITS BEST EFFORTS TO OBTAIN THE ELECTION OF THE
INDIVIDUAL SERVING AS SUCH PURCHASER DESIGNEE (OR ANOTHER INDIVIDUAL DESIGNATED
BY THE PURCHASER TO SERVE AS SUCH PURCHASER DESIGNEE), BUT ONLY IF AS OF THE
DATE THE BOARD MAKES ITS NOMINATION DECISION THE PURCHASER PARTIES HOLD SHARES
OF PREFERRED STOCK OR COLLECTIVELY BENEFICIALLY OWN SHARES OF COMMON STOCK
REPRESENTING AT LEAST (A) 5% OF THE TOTAL OUTSTANDING SHARES OF COMMON STOCK OR
(B) 50% OF THE SHARES OF COMMON STOCK HELD BY THE PURCHASER ON AN AS-CONVERTED
BASIS IMMEDIATELY FOLLOWING THE CLOSING (AS ADJUSTED FOR FUTURE STOCK SPLITS,
REVERSE STOCK SPLITS, STOCK DIVIDENDS, RECLASSIFICATIONS, REORGANIZATIONS, OR
SIMILAR EVENTS); PROVIDED THAT THE BOARD SHALL NOT BE REQUIRED TO MAKE SUCH
RE-NOMINATION IF AS OF THE DATE THE BOARD MAKES ITS NOMINATION DECISION THE
PURCHASER PARTIES NO LONGER HOLD ANY SHARES OF PREFERRED STOCK AND COLLECTIVELY
BENEFICIALLY OWN SHARES OF COMMON STOCK REPRESENTING LESS THAN (X) 5% OF THE
TOTAL OUTSTANDING SHARES OF COMMON STOCK AND (Y) 50% OF THE SHARES OF COMMON
STOCK HELD BY THE PURCHASER ON AN AS-CONVERTED BASIS IMMEDIATELY FOLLOWING THE
CLOSING (AS ADJUSTED FOR FUTURE STOCK SPLITS, REVERSE STOCK SPLITS, STOCK
DIVIDENDS, RECLASSIFICATIONS, REORGANIZATIONS, OR SIMILAR EVENTS).  AT SUCH TIME
AS THE PURCHASER DESIGNEE BECOMES A DIRECTOR OF THE COMPANY, SUCH PURCHASER
DESIGNEE SHALL AGREE IN WRITING TO BE BOUND BY THE TERMS AND CONDITIONS OF ALL
OF THE COMPANY’S POLICIES APPLICABLE TO ITS DIRECTORS.  NOTWITHSTANDING THE
FOREGOING, A PROPOSED PURCHASER DESIGNEE SHALL BE SUBJECT TO SATISFACTION OF THE
CRITERIA FOR BOARD MEMBERSHIP ESTABLISHED BY THE COMPANY’S CORPORATE GOVERNANCE
GUIDELINES, INCLUDING THE DIRECTOR QUALIFICATION CRITERIA THEREOF, AS DETERMINED
IN THE REASONABLE AND GOOD FAITH DISCRETION OF THE CORPORATE GOVERNANCE AND
NOMINATING COMMITTEE OF THE BOARD AND THE BOARD IN THE SAME MANNER AS THE
CORPORATE GOVERNANCE AND NOMINATING COMMITTEE OF THE BOARD AND THE BOARD WOULD
CONSIDER ANY CANDIDATE FOR BOARD MEMBERSHIP.  FOR SO LONG AS THE PURCHASER
DESIGNEE IS A MEMBER OF THE BOARD PURSUANT TO THIS SECTION 5.1, IN ALL POLICIES
OF DIRECTOR AND OFFICER LIABILITY INSURANCE, THE PURCHASER DESIGNEE SHALL BE
NAMED AS AN INSURED IN SUCH A MANNER AS TO PROVIDE THE PURCHASER DESIGNEE THE
SAME RIGHTS AND BENEFITS AS ARE ACCORDED TO THE MOST FAVORABLY INSURED OF THE
COMPANY’S OFFICERS AND DIRECTORS.


5.2         BOARD OBSERVER.  FOR SO LONG AS THE PURCHASER DESIGNEE IS A MEMBER
OF THE BOARD PURSUANT TO SECTION 5.1, THE PURCHASER SHALL HAVE THE RIGHT TO
APPOINT A REPRESENTATIVE OF THE PURCHASER TO ATTEND ALL MEETINGS OF THE BOARD
(AND ALL COMMITTEES THEREOF) IN A NONVOTING OBSERVER CAPACITY (“OBSERVER”),
WHICH OBSERVER (A) MAY PARTICIPATE IN ALL DISCUSSIONS OF MATTERS BROUGHT BEFORE
THE BOARD AND SUCH COMMITTEES, (B) SHALL BE PROVIDED BY THE COMPANY WITH COPIES
OF ALL NOTICES, MINUTES, CONSENTS, AND OTHER DOCUMENTS OR MATERIALS PROVIDED TO
THE BOARDS AND SUCH COMMITTEES AND (C) IN ALL POLICIES OF DIRECTOR AND OFFICER
LIABILITY INSURANCE, OBSERVER SHALL BE NAMED AS AN INSURED IN SUCH A MANNER AS
TO PROVIDE OBSERVER THE SAME RIGHTS AND BENEFITS AS ARE ACCORDED TO THE MOST
FAVORABLY INSURED OF THE COMPANY’S OFFICERS AND DIRECTORS. 

9

 

--------------------------------------------------------------------------------

 


 

 

 

 


5.3         STOCKHOLDERS MEETING.  IN THE EVENT THAT A PROPOSED ISSUANCE OF
COMMON STOCK REQUIRED IN CONNECTION WITH (A) THE PAYMENT OF ANY DIVIDEND ON THE
PREFERRED STOCK OR (B) THE CONVERSION OF ANY SHARES OF PREFERRED STOCK, IN EACH
CASE IN ACCORDANCE WITH THE CERTIFICATE OF DESIGNATIONS OF SERIES C REDEEMABLE
CONVERTIBLE PREFERRED STOCK OF THE COMPANY (THE “CERTIFICATE OF DESIGNATIONS”),
WOULD (1) CONSTITUTE A “CHANGE OF CONTROL” WITHIN THE MEANING OF THE NASDAQ
MARKETPLACE RULES, (2) RESULT IN THE ISSUANCE OF MORE THAN 19.9% OF THE SHARES
OF COMMON STOCK ISSUED AND OUTSTANDING AS OF THE DATE OF THE ISSUANCE OR (3)
OTHERWISE REQUIRE THE COMPANY TO SEEK STOCKHOLDER APPROVAL OF SUCH ISSUANCE (THE
“NASDAQ CAP”), THE COMPANY SHALL (X) ISSUE THE MAXIMUM NUMBER OF SHARES OF
COMMON STOCK REQUIRED TO BE ISSUED PURSUANT TO THE CERTIFICATE OF DESIGNATIONS
THAT MAY BE ISSUED WITHOUT EXCEEDING THE NASDAQ CAP, AND (Y) USE ITS BEST
EFFORTS TO OBTAIN APPROVAL BY THE COMPANY’S STOCKHOLDERS OF ALL ISSUANCES OF
SHARES OF COMMON STOCK ISSUABLE IN RESPECT OF SHARES OF PREFERRED STOCK ISSUED
HEREUNDER IN EXCESS OF THE NASDAQ CAP AT THE NEXT REGULARLY SCHEDULED MEETING OF
THE COMPANY’S STOCKHOLDERS.  IF, DESPITE SUCH BEST EFFORTS, SUCH APPROVAL IS NOT
OBTAINED AT SUCH MEETING, THE COMPANY SHALL CAUSE ADDITIONAL MEETINGS OF
STOCKHOLDERS TO BE HELD EVERY SIX MONTHS THEREAFTER UNTIL SUCH APPROVAL IS
OBTAINED.


5.4         RESTRICTION ON CERTAIN FUTURE ISSUANCES.  THE COMPANY DOES NOT
CURRENTLY HAVE OUTSTANDING, AND AT ANY TIME WHEN SHARES OF PREFERRED STOCK ARE
HELD BY ANY PURCHASER PARTY, THE COMPANY SHALL NOT, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE HOLDER(S) OF AT LEAST A MAJORITY OF THE OUTSTANDING SHARES OF
PREFERRED STOCK, AUTHORIZE, CREATE OR ISSUE ANY CLASS OR SERIES OF EQUITY
SECURITY THAT WOULD ENTITLE THE HOLDER OF SUCH CLASS OR SERIES TO RECEIVE ANY
AMOUNT PRIOR TO THE PAYMENT IN FULL OF THE LIQUIDATION PREFERENCE (AS DEFINED IN
THE CERTIFICATE OF DESIGNATION) IN THE EVENT OF A LIQUIDATION, DISSOLUTION OR
WINDING UP OF THE COMPANY OR A DEEMED LIQUIDATION EVENT (AS DEFINED IN THE
CERTIFICATE OF DESIGNATION) FOLLOWING THE COMMENCEMENT BY OR AGAINST THE COMPANY
(AND DURING THE PENDENCY) OF ANY PROCEEDING UNDER TITLE 11 OF THE UNITED STATES
CODE.


5.5         REGISTRATION RIGHTS.  AT THE CLOSING, THE COMPANY AND THE PURCHASER
SHALL EXECUTE A REGISTRATION RIGHTS AGREEMENT SUBSTANTIALLY IN THE FORM OF
EXHIBIT B HERETO.  THE COMPANY SHALL BEAR ALL EXPENSES IN CONNECTION WITH SUCH
AGREEMENT AND THE REGISTRATION OF SHARES PURSUANT THERETO, INCLUDING ANY FILING
FEES IN CONNECTION THEREWITH.


5.6         SECTION 203.  THE RESTRICTIONS SET FORTH IN SECTION 203 OF THE
DELAWARE GENERAL CORPORATION LAW SHALL BE INAPPLICABLE TO (I) THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING WITHOUT LIMITATION, SUBSEQUENT
ACQUISITIONS OF THE COMMON STOCK BY THE PURCHASER THROUGH PAYMENT-IN-KIND
DIVIDENDS ON THE PREFERRED STOCK, TO THE EXTENT THAT SUCH TRANSACTIONS RESULT IN
THE PURCHASER BECOMING THE OWNER OF 15% OR MORE OF THE OUTSTANDING VOTING STOCK
OF THE COMPANY, (II) ANY OTHER TRANSACTION PURSUANT TO WHICH THE PURCHASER
ACQUIRES BENEFICIAL OWNERSHIP OF COMMON STOCK, THE RESULT OF WHICH IS THAT THE
PURCHASER BECOMES THE OWNER OF 15% OR MORE OF THE OUTSTANDING COMMON STOCK, AND
(III) ANY TRANSACTIONS PURSUANT TO WHICH THE PURCHASER ACQUIRES BENEFICIAL
OWNERSHIP OF COMMON STOCK SUBSEQUENT TO THE TRANSACTIONS REFERRED TO IN THE
FOREGOING CLAUSES (I) AND (II).

10

 

--------------------------------------------------------------------------------

 


 


ARTICLE 6

PARTICIPATION RIGHTS

 

 

 


6.1         PARTICIPATION RIGHT.  THE COMPANY AGREES THAT, EXCEPT AS SET FORTH
IN SECTION 6.5, SO LONG AS ANY SHARES OF PREFERRED STOCK ARE HELD BY ANY HOLDER,
IT WILL NOT SELL OR ISSUE IN A CAPITAL RAISING TRANSACTION: (A) ANY SHARES OF
CAPITAL STOCK OF THE COMPANY, (B) SECURITIES CONVERTIBLE INTO OR EXERCISABLE OR
EXCHANGEABLE FOR CAPITAL STOCK OF THE COMPANY, OR (C) OPTIONS, WARRANTS OR
RIGHTS CARRYING ANY RIGHTS TO PURCHASE OR RECEIVE CAPITAL STOCK OF THE COMPANY
(A “STOCK ISSUANCE”), UNLESS IT COMPLIES WITH THE PROCEDURES SET FORTH IN THIS
ARTICLE 6.  IN THE EVENT THAT THE COMPANY DESIRES TO ENGAGE IN A STOCK ISSUANCE,
THE COMPANY SHALL PROVIDE WRITTEN NOTICE (THE “ISSUANCE NOTICE”) TO EACH HOLDER
IDENTIFYING THE TERMS OF THE PROPOSED STOCK ISSUANCE (INCLUDING WITHOUT
LIMITATION PRICE, MANNER OF PAYMENT, NUMBER OR AGGREGATE PRINCIPAL AMOUNT OF
SECURITIES (OR A REASONABLY LIMITED RANGE OF PRICES AND NUMBERS OR AMOUNTS OF
SECURITIES), ANTICIPATED CLOSING DATE, AND ALL OTHER MATERIAL TERMS) AND
OFFERING EACH HOLDER THE OPPORTUNITY TO PURCHASE THE GREATER OF ITS (X)
PERMITTED ALLOCATION OR (Y) PRO RATA ALLOTMENT (AS SUCH TERMS ARE HEREINAFTER
DEFINED) OF SUCH SECURITIES IN SUCH STOCK ISSUANCE ON TERMS AND CONDITIONS,
INCLUDING PRICE, NOT LESS FAVORABLE THAN THOSE ON WHICH THE COMPANY SELLS SUCH
SECURITIES TO A THIRD PARTY OR PARTIES IN SUCH STOCK ISSUANCE AS DESCRIBED IN
THE ISSUANCE NOTICE (THE “PARTICIPATION RIGHT”).


6.2        PURCHASER PARTY ACCEPTANCE.  EACH HOLDER SHALL HAVE THE RIGHT TO
EXERCISE ITS PARTICIPATION RIGHT BY GIVING WRITTEN NOTICE OF ITS INTENT TO
PARTICIPATE (THE “PARTICIPATION ACCEPTANCE NOTICE”) TO THE COMPANY WITHIN 20
DAYS AFTER THE ISSUANCE NOTICE IS DELIVERED TO SUCH HOLDER (THE “PARTICIPATION
ELECTION PERIOD”).  EACH PARTICIPATION ACCEPTANCE NOTICE SHALL INDICATE THE
MAXIMUM NUMBER OF SECURITIES SUBJECT THERETO WHICH THE HOLDER WISHES TO PURCHASE
IN THE STOCK ISSUANCE AND THE MAXIMUM PRICE AT WHICH THE HOLDER WOULD PURCHASE
SUCH SECURITIES (IN THE EVENT THAT A RANGE OF PRICES IS INCLUDED IN THE ISSUANCE
NOTICE) ON THE TERMS AND CONDITIONS SET FORTH IN THE ISSUANCE NOTICE.  THE
PARTICIPATION ACCEPTANCE NOTICE SHALL CONSTITUTE A VALID, LEGALLY BINDING AND
ENFORCEABLE AGREEMENT OF THE HOLDER TO PURCHASE, AND THE COMPANY TO SELL, A
NUMBER OF SECURITIES EQUAL TO THE LESSER OF (A) THE MAXIMUM NUMBER OF SECURITIES
THAT SUCH HOLDER AGREED TO PURCHASE IN THE PARTICIPATION ACCEPTANCE NOTICE AT
THE LOWEST PRICE AT WHICH THE COMPANY SELLS SUCH SECURITIES TO ANY THIRD PARTY
IN THE STOCK ISSUANCE AND (B) THE GREATER OF SUCH HOLDER’S PERMITTED ALLOCATION
OR PRO RATA ALLOTMENT AT A PURCHASE PRICE PER SECURITY EQUAL TO THE LOWEST PRICE
AT WHICH THE COMPANY SELLS SUCH SECURITIES TO ANY THIRD PARTY IN THE STOCK
ISSUANCE (THE “STOCK ISSUANCE PRICE”); PROVIDED THAT SUCH PURCHASE IS
CONDITIONED UPON AND SUBJECT TO (X) THE COMPANY HAVING ENTERED INTO OR ENTERING
INTO, WITHIN 30 DAYS AFTER THE END OF THE PARTICIPATION ELECTION PERIOD, A
DEFINITIVE AGREEMENT WITH RESPECT TO THE STOCK ISSUANCE AND (Y) THE CLOSING OF
THE STOCK ISSUANCE AT A DATE NO LATER THAN THE LATER OF (I) 30 DAYS AFTER THE
DEFINITIVE AGREEMENT RELATING THERETO WAS EXECUTED (OR, IF LATER, THE END OF THE
PARTICIPATION ELECTION PERIOD) AND (II) 10 DAYS AFTER THE SATISFACTION OF ALL
STOCKHOLDER APPROVAL AND GOVERNMENTAL AND REGULATORY APPROVAL AND FILING
REQUIREMENTS RELATING TO THE STOCK ISSUANCE, IF ANY.


6.3        ALLOCATION OF SHARES.  EACH HOLDER SHALL HAVE THE RIGHT TO PURCHASE A
PORTION OF THE SECURITIES ISSUED IN THE STOCK ISSUANCE EQUAL TO THE GREATER OF
(A) A NUMBER EQUAL TO THE QUOTIENT OBTAINED BY DIVIDING (I) €2,000,000 AS
CONVERTED TO U.S DOLLARS AS OF THE DATE IMMEDIATELY PRECEDING SUCH ISSUANCE BY
(II) THE STOCK ISSUANCE PRICE (SUCH HOLDER’S “PERMITTED ALLOCATION”) OR (B) A
NUMBER EQUAL TO THE PRODUCT OBTAINED BY MULTIPLYING (X) THE TOTAL NUMBER OF
SECURITIES ISSUED IN THE STOCK ISSUANCE BY (Y) SUCH HOLDER’S OWNERSHIP
PERCENTAGE AS OF THE DATE OF THE ISSUANCE NOTICE (SUCH PRODUCT BEING REFERRED TO
HEREIN AS SUCH HOLDER’S “PRO RATA ALLOTMENT”).

11

 

--------------------------------------------------------------------------------

 


 

 

 

 


6.4         STOCK ISSUANCE CLOSING.  AT THE CLOSING OF THE STOCK ISSUANCE, EACH
HOLDER SHALL PAY THE STOCK ISSUANCE PRICE FOR THE NUMBER OF SECURITIES IT IS
PURCHASING, IN IMMEDIATELY AVAILABLE FUNDS BY WIRE TRANSFER TO AN ACCOUNT OF THE
COMPANY DESIGNATED BY THE COMPANY BY NOTICE TO SUCH HOLDER AT LEAST FOUR
BUSINESS DAYS PRIOR TO SUCH CLOSING, AND THE COMPANY WILL DELIVER THE
CERTIFICATES REPRESENTING SUCH SECURITIES TO SUCH HOLDER.  IF THE COMPANY EITHER
HAS NOT (A) ENTERED A DEFINITIVE AGREEMENT WITH RESPECT TO THE STOCK ISSUANCE
WITHIN 30 DAYS AFTER THE END OF THE PARTICIPATION ELECTION PERIOD, OR (B) CLOSED
THE STOCK ISSUANCE BY THE LATER OF (I) 30 DAYS AFTER THE DEFINITIVE AGREEMENT
RELATING THERETO WAS EXECUTED (OR, IF LATER, THE END OF THE PARTICIPATION
ELECTION PERIOD) AND (II) 10 DAYS AFTER THE SATISFACTION OF ALL STOCKHOLDER
APPROVAL AND GOVERNMENTAL AND REGULATORY APPROVAL AND FILING REQUIREMENTS, IF
ANY, THEN THE COMPANY MUST SEND A NEW ISSUANCE NOTICE AND AGAIN COMPLY WITH THE
PROVISIONS OF THIS ARTICLE 6 PRIOR TO EFFECTING ANY STOCK ISSUANCE.


6.5         EXCEPTIONS TO PARTICIPATION RIGHTS.  NOTWITHSTANDING THE FOREGOING,
THE PARTICIPATION RIGHTS GRANTED UNDER THIS ARTICLE 6 SHALL BE INAPPLICABLE WITH
RESPECT TO (I) THE ISSUANCE OF SHARES OF COMMON STOCK, OPTIONS OR OTHER AWARDS
PURSUANT TO THE EQUITY INCENTIVE PLANS OR THE ISSUANCE OF SHARES OF COMMON STOCK
UPON THE EXERCISE OF ANY AWARDS OR OPTIONS GRANTED PURSUANT TO THE EQUITY
INCENTIVE PLANS; (II) SHARES OF COMMON STOCK ISSUED AS A RESULT OF ANY STOCK
SPLIT, STOCK DIVIDEND, RECLASSIFICATION OR REORGANIZATION OR SIMILAR EVENT WITH
RESPECT TO THE COMPANY SECURITIES; (III) SHARES OF COMMON STOCK ISSUED UPON
CONVERSION OR EXERCISE OF, OR AS A DIVIDEND ON, ANY SECURITIES OF THE COMPANY;
(IV) SHARES OF COMMON STOCK ISSUED IN CONNECTION WITH ANY ACQUISITION, MERGER,
STOCK EXCHANGE OR ASSET ACQUISITION THAT IS APPROVED BY THE BOARD; (V) THE
ISSUANCE OF COMMON STOCK TO ANY STRATEGIC PARTNER, INCLUDING WITHOUT LIMITATION,
ANY SUPPLIER OR DEVELOPER OF THE COMPANY, EXCEPT TO THE EXTENT THAT THE NUMBER
OF SHARES ISSUED PURSUANT TO THIS CLAUSE (V) EXCEEDS 10% OF THE SHARES OF COMMON
STOCK (ON AN AS CONVERTED BASIS) OUTSTANDING IMMEDIATELY FOLLOWING THE CLOSING
(AS ADJUSTED FOR FUTURE STOCK SPLITS, REVERSE STOCK SPLITS, STOCK DIVIDENDS,
RECLASSIFICATIONS, REORGANIZATIONS, OR SIMILAR EVENTS); (VI) SHARES OF COMMON
STOCK ISSUED OR ISSUABLE TO ANY BANK, FINANCIAL INSTITUTION OR LESSOR PURSUANT
TO A DEBT FINANCING, EQUIPMENT LEASING OR REAL PROPERTY LEASING TRANSACTION;
(VII) SHARES OF COMMON STOCK ISSUED IN A PUBLIC OFFERING BY THE COMPANY APPROVED
BY THE BOARD; AND (VIII) SHARES OF COMMON STOCK ISSUED IN EXCHANGE FOR EITHER
(1) EXISTING SECURITIES OF THE COMPANY OR (2) EXISTING SECURITIES OF THE COMPANY
COMBINED WITH OTHER CONSIDERATION.


ARTICLE 7

DEFINITIONS


7.1         “AGGREGATE PURCHASE PRICE” HAS THE MEANING SET FORTH IN SECTION 1.1.


7.2         “AGREEMENT” HAS THE MEANING SET FORTH IN THE PREAMBLE TO THIS
AGREEMENT.


7.3         “AFFILIATE” MEANS, WITH RESPECT TO ANY PERSON, ANY OTHER PERSON
CONTROLLING, CONTROLLED BY OR UNDER DIRECT OR INDIRECT COMMON CONTROL WITH SUCH
PERSON.


7.4         “APPLICABLE NUMBER OF SHARES” HAS THE MEANING SET FORTH IN
SECTION 1.3.


7.5         “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


7.6         “BUSINESS DAY” MEANS A DAY MONDAY THROUGH FRIDAY ON WHICH BANKS ARE
GENERALLY OPEN FOR BUSINESS IN BOSTON, MASSACHUSETTS.


7.7         “BYLAWS” HAS THE MEANING SET FORTH IN SECTION 2.3.

12

 

--------------------------------------------------------------------------------

 


 

 

 

 


7.8         “CERTIFICATE OF DESIGNATIONS” HAS THE MEANING SET FORTH IN
SECTION 5.3.


7.9         “CERTIFICATE OF INCORPORATION” HAS THE MEANING SET FORTH IN
SECTION 2.3.


7.10       “CERTIFICATION DATE” HAS THE MEANING SET FORTH IN SECTION 1.2.


7.11       “CLOSING” HAS THE MEANING SET FORTH IN SECTION 1.2.


7.12       “CLOSING DATE” HAS THE MEANING SET FORTH IN SECTION 1.2.


7.13       “COMMON STOCK” MEANS THE COMMON STOCK, PAR VALUE $.01 PER SHARE, OF
THE COMPANY.


7.14       “COMPANY” HAS THE MEANING SET FORTH IN THE PREAMBLE TO THIS
AGREEMENT.


7.15       “COMPANY MATERIAL ADVERSE EFFECT” MEANS A MATERIAL ADVERSE EFFECT ON
(A) THE BUSINESS, OPERATIONS, ASSETS, LIABILITIES OR CONDITION (FINANCIAL OR
OTHERWISE) OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, OR (B) THE
ABILITY OF THE COMPANY TO PERFORM IN ANY MATERIAL RESPECT ON A TIMELY BASIS ITS
OBLIGATIONS PURSUANT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


7.16       “COMPANY SECURITIES” SHALL MEAN, AT ANY TIME, SHARES OF (I) COMMON
STOCK, (II) PREFERRED STOCK, AND (III) ANY OTHER EQUITY SECURITIES NOW OR
HEREAFTER ISSUED BY THE COMPANY, AND ANY OTHER SHARES OF STOCK ISSUED OR
ISSUABLE WITH RESPECT THERETO (WHETHER BY WAY OF A STOCK DIVIDEND, STOCK SPLIT
OR IN EXCHANGE FOR OR UPON CONVERSION OF SUCH SHARES OR OTHERWISE IN CONNECTION
WITH A COMBINATION OF SHARES, RECAPITALIZATION, MERGER, CONSOLIDATION OR OTHER
CORPORATE REORGANIZATION).


7.17       “COMPETITOR” MEANS ANY PERSON, OTHER THAN A PURCHASER PARTY, (I) FOR
WHICH THE DEVELOPMENT, MANUFACTURE AND/OR SALE OF FUEL CELLS ACCOUNTED FOR AT
LEAST 50% OF ITS REVENUES IN ITS MOST RECENT FULL FISCAL YEAR; (II) WITH REVENUE
EXCEEDING $5,000,000 IN ITS MOST RECENT FULL FISCAL YEAR AND WHICH SELLS FUEL
CELL PRODUCTS FOR USE IN FORKLIFT TRUCKS; (III) WITH REVENUE IN ITS MOST RECENT
FULL FISCAL YEAR ASSOCIATED WITH THE SALE OF FUEL CELL PRODUCTS EQUAL TO AT
LEAST 75% OF THE COMPANY’S REVENUE IN ITS MOST RECENT FULL FISCAL YEAR; OR (IV)
FOR WHICH AT LEAST 50% OF ITS REVENUE IN ITS MOST RECENT FULL FISCAL YEAR IS
ATTRIBUTABLE TO THE SALE OF EQUIPMENT TO THE MATERIAL HANDLING INDUSTRY;
PROVIDED, HOWEVER, THAT IN THE CASE OF A PROPOSED TRANSFER TO A COMPETITOR THAT
WOULD OTHERWISE BE PROHIBITED PURSUANT TO THIS SUBJECTION (IV), THE COMPANY WILL
NOT UNREASONABLY WITHHOLD CONSENT TO THE TRANSFER OF PURCHASER’S SHARES.


7.18        “CONTROL,” WHEN USED WITH RESPECT TO ANY SPECIFIED PERSON, MEANS THE
POWER TO DIRECT THE MANAGEMENT AND POLICIES OF SUCH PERSON, DIRECTLY OR
INDIRECTLY, WHETHER THROUGH OWNERSHIP OF VOTING SECURITIES, BY CONTRACT OR
OTHERWISE; AND THE TERMS “CONTROLLING” AND “CONTROLLED” SHALL HAVE MEANINGS
CORRELATIVE TO THE FOREGOING.


7.19       “EQUITY INCENTIVE PLANS” MEANS ALL CURRENT AND FUTURE EQUITY
INCENTIVE PLANS OF THE COMPANY THAT ARE APPROVED BY THE BOARD, INCLUDING WITHOUT
LIMITATION, THE COMPANY’S 2011 STOCK OPTION AND INCENTIVE PLAN, 1999 STOCK
OPTION AND INCENTIVE PLAN, EMPLOYEE STOCK OPTION PLAN AND NON-EMPLOYEE DIRECTOR
COMPENSATION PLAN.

13

 

--------------------------------------------------------------------------------

 


 

 

 

 


7.20       “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED,
AND THE RULES AND REGULATIONS THEREUNDER, OR ANY SIMILAR SUCCESSOR STATUTE.


7.21       “EXCHANGE RATE” HAS THE MEANING SET FORTH IN SECTION 1.2.


7.22       “HOLDER” MEANS THE PURCHASER AND ANY PERSON TO WHICH SHARES HAVE BEEN
TRANSFERRED.


7.23       “ISSUANCE NOTICE” HAS THE MEANING SET FORTH IN SECTION 6.1.


7.24       “NASDAQ CAP” HAS THE MEANING SET FORTH IN SECTION 5.3.


7.25       “OBSERVER” HAS THE MEANING SET FORTH IN SECTION 5.2.


7.26       “OWNERSHIP PERCENTAGE” OF A HOLDER AS OF A PARTICULAR DATE SHALL MEAN
(I) THE NUMBER OF SHARES OF COMMON STOCK HELD BY SUCH HOLDER OR ISSUABLE UPON
CONVERSION OF THE SHARES OF PREFERRED STOCK HELD BY SUCH HOLDER AS OF SUCH DATE
DIVIDED BY (II) THE NUMBER OF ISSUED AND OUTSTANDING SHARES OF COMMON STOCK AS
OF SUCH DATE (TREATING FOR THIS PURPOSE AS OUTSTANDING ALL SHARES OF COMMON
STOCK ISSUABLE UPON CONVERSION, EXERCISE OR EXCHANGE OF ANY SECURITIES THAT ARE
SO CONVERTIBLE, EXERCISABLE OR EXCHANGEABLE INCLUDING SHARES OF PREFERRED
STOCK).


7.27       “PARENT” MEANS AIR LIQUIDE, S.A.


7.28       “PARTICIPATION ACCEPTANCE NOTICE” HAS THE MEANING SET FORTH IN
SECTION 6.2.


7.29       “PARTICIPATION ELECTION PERIOD” HAS THE MEANING SET FORTH IN
SECTION 6.2.


7.30       “PARTICIPATION RIGHT” HAS THE MEANING SET FORTH IN SECTION 6.1.


7.31       “PERMITTED ALLOCATION” HAS THE MEANING SET FORTH IN SECTION 6.3.


7.32       “PERMITTED TRANSFEREE” HAS THE MEANING SET FORTH IN SECTION 4.1.


7.33       “PERSON” MEANS ANY PERSON, INDIVIDUAL, CORPORATION, LIMITED LIABILITY
COMPANY, PARTNERSHIP, TRUST OR OTHER NONGOVERNMENTAL ENTITY OR ANY GOVERNMENTAL
AGENCY, COURT, AUTHORITY OR OTHER BODY (WHETHER FOREIGN, FEDERAL, STATE, LOCAL
OR OTHERWISE).


7.34       “PREFERRED STOCK” HAS THE MEANING SET FORTH IN SECTION 1.3.


7.35       “PRO RATA ALLOTMENT” HAS THE MEANING SET FORTH IN SECTION 6.3.


7.36       “PURCHASER” HAS THE MEANING SET FORTH IN THE PREAMBLE TO THIS
AGREEMENT.


7.37       “PURCHASER DESIGNEE” HAS THE MEANING SET FORTH IN SECTION 5.1.


7.38       “PURCHASER MATERIAL ADVERSE EFFECT” MEANS A MATERIAL ADVERSE EFFECT
ON THE ABILITY OF THE PURCHASER TO PERFORM IN ANY MATERIAL RESPECT ON A TIMELY
BASIS ITS OBLIGATIONS PURSUANT TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

14

 

--------------------------------------------------------------------------------

 


 

 

 

 


7.39       “PURCHASER PARTY” MEANS (I) THE PURCHASER, (II) ANY HOLDER OF
PREFERRED STOCK THAT IS A DIRECT OR INDIRECT WHOLLY-OWNED SUBSIDIARY OF PARENT
AND (III) ANY HOLDER OF PREFERRED STOCK THAT IS DIRECTLY OR INDIRECTLY
CONTROLLED BY PARENT.


7.40       THE TERMS “REGISTER,” “REGISTERED” AND “REGISTRATION” REFER TO THE
REGISTRATION EFFECTED BY PREPARING AND FILING A REGISTRATION STATEMENT IN
COMPLIANCE WITH THE SECURITIES ACT, AND THE DECLARATION OR ORDERING OF THE
EFFECTIVENESS OF SUCH REGISTRATION STATEMENT BY THE SEC.


7.41       “RULE 144” MEANS RULE 144 PROMULGATED UNDER THE SECURITIES ACT, OR
ANY SUCCESSOR RULE.


7.42       “SEC” MEANS THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.


7.43       “SECURITIES” HAS THE MEANING SET FORTH IN SECTION 1.3.


7.44       “SEC DOCUMENTS” HAS THE MEANING SET FORTH IN SECTION 2.6.


7.45       “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933, AS AMENDED, AND
THE RULES AND REGULATIONS THEREUNDER, OR ANY SIMILAR SUCCESSOR STATUTE.


7.46       “SERIES C PREFERRED STOCK” MEANS THE SERIES C REDEEMABLE CONVERTIBLE
PREFERRED STOCK, PAR VALUE $.01 PER SHARE, OF THE COMPANY.


7.47       “SHARES” HAS THE MEANING SET FORTH IN SECTION 1.3.


7.48       “STOCK ISSUANCE” HAS THE MEANING SET FORTH IN SECTION 6.1.


7.49       “STOCK ISSUANCE PRICE” HAS THE MEANING SET FORTH IN SECTION 6.2.


7.50       “TRANSFER” OF A SECURITY OR OTHER PROPERTY MEANS ANY DIRECT OR
INDIRECT TRANSFER, DONATION, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION, GRANT OF
SECURITY INTEREST IN, OR OTHER DISPOSAL OF SUCH SECURITY OR OTHER PROPERTY,
INCLUDING WITHOUT LIMITATION, BY MEANS OF A TRANSFER OF THE EQUITY INTERESTS, BY
WAY OF A MERGER OR OTHERWISE, OF ANY PERSON THAT DIRECTLY OR INDIRECTLY OWNS
SUCH SECURITY OR OTHER PROPERTY; AND THE TERM “TRANSFERRED” AND “TRANSFERRING”
SHALL HAVE A MEANING CORRELATIVE TO THE FOREGOING.


 

15

 

--------------------------------------------------------------------------------

 


ARTICLE 8

GOVERNING LAW; MISCELLANEOUS

 

 

 

 


8.1         GOVERNING LAW; JURISDICTION.  THIS AGREEMENT WILL BE GOVERNED BY AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.  EACH PARTY
HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE DELAWARE COURT
OF CHANCERY, NEW CASTLE COUNTY, OR IF THAT COURT DOES NOT HAVE JURISDICTION, A
FEDERAL COURT SITTING IN THE STATE OF DELAWARE FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED
HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO
ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT,
ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION
OR PROCEEDING BY MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS FOR SUCH
NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE
GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED
HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY
MANNER PERMITTED BY LAW.


8.2         CERTAIN EXPENSES.  AT THE CLOSING, THE COMPANY SHALL PAY THE
REASONABLE FEES AND EXPENSES OF THE PURCHASER, IN AN AMOUNT NOT TO EXCEED, IN
THE AGGREGATE, $80,000.


8.3         COUNTERPARTS; SIGNATURES BY FACSIMILE.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, ALL OF WHICH ARE CONSIDERED ONE AND THE
SAME AGREEMENT AND WILL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY
EACH PARTY AND DELIVERED TO THE OTHER PARTY OR PARTIES.  THIS AGREEMENT, ONCE
EXECUTED BY A PARTY, MAY BE DELIVERED TO THE OTHER PARTY OR PARTIES HERETO BY
FACSIMILE OR E-MAIL TRANSMISSION OF A COPY OF THIS AGREEMENT BEARING THE
SIGNATURE OF THE PARTY SO DELIVERING THIS AGREEMENT.


8.4         HEADINGS.  THE HEADINGS OF THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY, ARE NOT PART OF THIS AGREEMENT AND DO NOT AFFECT ITS
INTERPRETATION.


8.5         SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS INVALID OR
UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH PROVISION
WILL BE DEEMED MODIFIED IN ORDER TO CONFORM WITH SUCH STATUTE OR RULE OF LAW. 
ANY PROVISION HEREOF THAT MAY PROVE INVALID OR UNENFORCEABLE UNDER ANY LAW WILL
NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION HEREOF.


8.6         ENTIRE AGREEMENT; AMENDMENTS.  THIS AGREEMENT (INCLUDING ALL
SCHEDULES AND EXHIBITS HERETO) CONSTITUTES THE ENTIRE AGREEMENT AMONG THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF.  THERE ARE
NO RESTRICTIONS, PROMISES, WARRANTIES OR UNDERTAKINGS, OTHER THAN THOSE SET
FORTH OR REFERRED TO HEREIN OR THEREIN.  THIS AGREEMENT SUPERSEDES ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF.  NO PROVISION OF THIS AGREEMENT MAY BE WAIVED OR AMENDED
OTHER THAN BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTY TO BE CHARGED WITH
ENFORCEMENT.  ANY AMENDMENT OR WAIVER BY A PARTY EFFECTED IN ACCORDANCE WITH
THIS SECTION 8.6 SHALL BE BINDING UPON SUCH PARTY, INCLUDING WITH RESPECT TO ANY
SECURITIES PURCHASED UNDER THIS AGREEMENT AT THE TIME OUTSTANDING AND HELD BY
SUCH PARTY (INCLUDING SECURITIES INTO WHICH SUCH SECURITIES ARE CONVERTIBLE AND
FOR WHICH SUCH SECURITIES ARE EXERCISABLE) AND EACH FUTURE HOLDER OF ALL SUCH
SECURITIES.


8.7         NOTICES.  ALL NOTICES REQUIRED OR PERMITTED HEREUNDER SHALL BE IN
WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN:  (A) UPON PERSONAL DELIVERY TO
THE PARTY TO BE NOTIFIED, (B) PROVIDED THAT THE RECIPIENT HAS PROVIDED AN EMAIL
ADDRESS OR FACSIMILE NUMBER BELOW, UPON SENDING BY CONFIRMED EMAIL OR FACSIMILE
TRANSMISSION IF SENT DURING NORMAL BUSINESS HOURS OF THE RECIPIENT, IF NOT, THEN
ON THE NEXT BUSINESS DAY, (C) FIVE DAYS AFTER HAVING BEEN SENT BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR (D) ONE BUSINESS
DAY AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED OVERNIGHT COURIER, SPECIFYING
NEXT DAY DELIVERY, WITH WRITTEN VERIFICATION OF RECEIPT.  THE ADDRESSES FOR SUCH
COMMUNICATIONS ARE:

16

 

--------------------------------------------------------------------------------

 


 

 

 

 

If to the Company: 

Plug Power Inc.
968 Albany Shaker Road
Latham, New York 12110
Facsimile:  (518) 782-9060
Attention:  Andrew Marsh, Chief Executive Officer
E-mail: Andy_Marsh@plugpower.com

   

With a copy (which shall not constitute notice) to:

 

 

Goodwin Procter LLP
53 State Street
Boston, Massachusetts 02109
Facsimile:  (617) 523-1231
Attention:  Robert P. Whalen, Jr.
E-mail: RWhalen@goodwinprocter.com

   

If to the Purchaser:

Air Liquide Investissements d'Avenir et de Demonstration

 

25 rue Marbeuf

 

75008 Paris

 

France

 

Facsimile:  +33 1 44 43 46 48
Attention:  Julien Cristiani
E-mail: julien.cristiani@airliquide.com

   

With a copy (which shall not constitute notice) to:

 

 

Air Liquide

 

Group Legal Department

 

75 quai d’Orsay

 

75007 Paris

 

France

 

Each party will provide ten days’ advance written notice to the other party or
parties of any change in its address.


8.8         SUCCESSORS AND ASSIGNS.  THIS AGREEMENT IS BINDING UPON AND INURES
TO THE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND ASSIGNS.  THE COMPANY
WILL NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT
THE PRIOR WRITTEN CONSENT OF THE PURCHASER; PROVIDED, HOWEVER, THAT NO SUCH
CONSENT SHALL BE REQUIRED IN CONNECTION WITH ANY ACQUISITION OF THE COMPANY OR A
MAJORITY OF THE OUTSTANDING SHARES OF COMMON STOCK OR A SALE OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, IN EACH CASE IN A SINGLE OR
SERIES OF RELATED TRANSACTIONS, OR IN THE CASE OF ANY OTHER ASSIGNMENT BY
OPERATION OF LAW.  THE PURCHASER MAY NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR
OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, PROVIDED
THAT THE PURCHASER MAY ASSIGN ITS RIGHTS AND OBLIGATIONS UNDER ARTICLE 6 TO A
TRANSFEREE OF ANY SHARES WITHOUT THE CONSENT OF THE COMPANY.

17

 

--------------------------------------------------------------------------------

 


 

 

 

 


8.9        THIRD PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO, THEIR RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS
AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED BY, ANY
OTHER PERSON.


8.10      FURTHER ASSURANCES.  EACH PARTY WILL DO AND PERFORM, OR CAUSE TO BE
DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND WILL EXECUTE AND
DELIVER ALL OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AS
ANOTHER PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


8.11      NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT IS DEEMED
TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT, AND NO
RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


8.12      EQUITABLE RELIEF.  THE PURCHASER RECOGNIZES THAT, IF IT FAILS TO
PERFORM OR DISCHARGE ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT, ANY REMEDY AT
LAW MAY PROVE TO BE INADEQUATE RELIEF TO THE COMPANY.  THE PURCHASER THEREFORE
AGREES THAT THE COMPANY IS ENTITLED TO SEEK TEMPORARY AND PERMANENT INJUNCTIVE
RELIEF IN ANY SUCH CASE.


8.13      SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  NOTWITHSTANDING ANY
INVESTIGATION MADE BY ANY PARTY TO THIS AGREEMENT, ALL REPRESENTATIONS AND
WARRANTIES MADE BY THE COMPANY AND THE PURCHASER HEREIN SHALL SURVIVE FOR A
PERIOD OF TWO YEARS FOLLOWING THE DATE HEREOF.

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

18

 

--------------------------------------------------------------------------------

 


 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

PLUG POWER INC.

By:  /s/ Andrew Marsh                               
   Name: Andrew Marsh
   Title: President and Chief Executive Officer

      

AIR LIQUIDE INVESTISSEMENTS D’AVENIR ET DE DEMONSTRATION

By:  /s/ Pierre-Etienne Franc                      
   Name: /s/ Pierre-Etienne Franc
   Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE]

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

 

 

 

Exhibit A

 

Form of Certification of Designations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

CERTIFICATE OF DESIGNATIONS

OF

SERIES C REDEEMABLE CONVERTIBLE

PREFERRED STOCK

OF

PLUG POWER INC.

PLUG POWER INC. (the “Corporation”), a corporation organized and existing under
the General Corporation Law of the State of Delaware (the “General Corporation
Law”), in accordance with the provisions of Section 103 thereof,

DOES HEREBY CERTIFY:

Pursuant to the authority conferred upon the Board of Directors by the
Corporation’s Amended and Restated Certificate of Incorporation, as amended (the
“Certificate of Incorporation”), and Section 151(g) of the General Corporation
Law of the State of Delaware, on May 2, 2013, the Board of Directors adopted the
following resolution determining it desirable and in the best interests of the
Corporation and its stockholders for the Corporation to create a series of
[_________] shares of preferred stock designated as “Series C Redeemable
Convertible Preferred Stock”:

RESOLVED, that pursuant to the authority vested in the Board of Directors of
this Corporation, in accordance with the provisions of the Certificate of
Incorporation, a series of preferred stock, par value $.01 per share, of the
Corporation be and hereby is created, and that the designation and number of
shares thereof and the voting and other powers, preferences and relative,
participating, optional or other rights of the shares of such series and the
qualifications, limitations and restrictions thereof are as follows:

Series C Redeemable Convertible Preferred Stock

1.         DESIGNATION AND AMOUNT.  THERE SHALL BE A SERIES OF PREFERRED STOCK
THAT SHALL BE DESIGNATED AS “SERIES C REDEEMABLE CONVERTIBLE PREFERRED STOCK”
(THE “SERIES C PREFERRED STOCK”), AND THE NUMBER OF SHARES INITIALLY
CONSTITUTING SUCH SERIES SHALL BE [_________].

2.         DIVIDENDS.

2.1         ACCRUING DIVIDEND.  FROM AND AFTER THE DATE OF ISSUANCE OF ANY SHARE
OF SERIES C PREFERRED STOCK, SUCH SHARE SHALL ACCUMULATE DIVIDENDS AT THE RATE
PER ANNUM OF 8% OF THE SERIES C ORIGINAL ISSUE PRICE (AS HEREINAFTER DEFINED)
(THE “SERIES C ACCRUING DIVIDENDS”).  FOR PURPOSES HEREOF, THE TERM “SERIES C
ORIGINAL ISSUE PRICE” MEANS $248.794 PER SHARE OF SERIES C PREFERRED STOCK AND
IS SUBJECT TO APPROPRIATE ADJUSTMENT IN THE EVENT OF ANY STOCK DIVIDEND, STOCK
SPLIT, COMBINATION OR OTHER SIMILAR RECAPITALIZATION AFFECTING THE NUMBER OF
ISSUED AND OUTSTANDING SHARES OF SERIES C PREFERRED STOCK.

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

2.2         CALCULATION; PAYMENT.  THE SERIES C ACCRUING DIVIDENDS SHALL
ACCUMULATE FROM DAY TO DAY, WHETHER OR NOT EARNED OR DECLARED, SHALL BE
CALCULATED ON THE BASIS OF TWELVE 30 DAY MONTHS AND A 360-DAY YEAR, SHALL NOT BE
CUMULATIVE AND SHALL BE PAYABLE (AND THE BOARD OF DIRECTORS SHALL CAUSE THE
CORPORATION TO PAY), AT THE ELECTION OF THE CORPORATION, IN CASH OR (SUBJECT TO
THE LAST SENTENCE OF SECTION 2.3) IN SHARES OF COMMON STOCK (AT A PER SHARE
CLOSING SALE PRICE OF COMMON STOCK ON THE LAST TRADING DATE IMMEDIATELY PRIOR TO
THE QUARTERLY DIVIDEND PAYMENT DATE (AS DEFINED BELOW)), IN EQUAL QUARTERLY
PAYMENTS ON MARCH 15, JUNE 15, SEPTEMBER 15 AND DECEMBER 15 (OR IF ANY OF SUCH
DAYS IS NOT A BUSINESS DAY (AS DEFINED BELOW), THE BUSINESS DAY IMMEDIATELY
FOLLOWING SUCH DAY) (EACH SUCH DATE BEING REFERRED TO HEREIN AS A “QUARTERLY
DIVIDEND PAYMENT DATE”), COMMENCING ON THE FIRST QUARTERLY DIVIDEND PAYMENT DATE
FOLLOWING THE DATE OF ORIGINAL ISSUANCE.  ANY SUCH QUARTERLY PAYMENT SHALL BE
PRORATED FOR ANY PARTIAL CALENDAR QUARTER BASED ON THE NUMBER OF DAYS WHICH THE
SERIES C ACCRUING DIVIDENDS SHALL HAVE ACCRUED DURING SUCH QUARTER AND ASSUMING
A CALENDAR QUARTER OF 90 DAYS.  FOR PURPOSES HEREOF, THE TERM “BUSINESS DAY”
MEANS ANY DAY OTHER THAN A SATURDAY, SUNDAY OR A DAY ON WHICH BANKING
INSTITUTIONS IN THE STATE OF NEW YORK ARE REQUIRED BY LAW, REGULATION OR
EXECUTIVE ORDER TO BE CLOSED.

2.3         CAP ON IN-KIND DIVIDENDS.  NOTWITHSTANDING THE FOREGOING, NO PAYMENT
OF THE SERIES C ACCRUING DIVIDENDS SHALL RESULT IN THE ISSUANCE OF A NUMBER OF
SHARES OF COMMON STOCK THAT WOULD (I) CONSTITUTE A “CHANGE OF CONTROL” WITHIN
THE MEANING OF THE NASDAQ MARKETPLACE RULES, (II) RESULT IN THE RECIPIENT
THEREOF HOLDING, IN THE AGGREGATE, MORE THAN 19.9% OF THE SHARES OF COMMON STOCK
ISSUED AND OUTSTANDING AS OF THE DATE OF THE ISSUANCE FOR PURPOSES OF THE NASDAQ
MARKETPLACE RULES OR (III) OTHERWISE REQUIRE THE CORPORATION TO SEEK STOCKHOLDER
APPROVAL OF SUCH ISSUANCE IN ORDER TO COMPLY WITH THE NASDAQ MARKETPLACE RULES. 
ANY DIVIDEND, TO THE EXTENT IT WOULD FALL WITHIN CLAUSES (I), (II) OR (III)
ABOVE, MUST BE PAID IN CASH TO THE EXTENT NECESSARY TO AVOID FALLING THEREIN.

3.         LIQUIDATION, DISSOLUTION OR WINDING UP; CERTAIN MERGERS,
CONSOLIDATIONS AND ASSET SALES.

2

 

--------------------------------------------------------------------------------

 


 

 

 

 

3.1         PREFERENTIAL PAYMENTS TO HOLDERS OF SERIES C PREFERRED STOCK.  IN
THE EVENT OF ANY VOLUNTARY OR INVOLUNTARY LIQUIDATION, DISSOLUTION OR WINDING UP
OF THE CORPORATION OR DEEMED LIQUIDATION EVENT, THE HOLDERS OF SHARES OF SERIES
C PREFERRED STOCK THEN OUTSTANDING SHALL BE ENTITLED TO BE PAID OUT OF THE
ASSETS OF THE CORPORATION AVAILABLE FOR DISTRIBUTION TO ITS STOCKHOLDERS BEFORE
ANY PAYMENT SHALL BE MADE TO THE HOLDERS OF COMMON STOCK BY REASON OF THEIR
OWNERSHIP THEREOF, AN AMOUNT PER SHARE EQUAL TO THE GREATER OF (I) THE SERIES C
ORIGINAL ISSUE PRICE, PLUS ANY SERIES C ACCRUING DIVIDENDS ACCRUED BUT UNPAID
THEREON, WHETHER OR NOT DECLARED, TOGETHER WITH ANY OTHER DIVIDENDS DECLARED BUT
UNPAID THEREON, OR (II)  SUCH AMOUNT PER SHARE AS WOULD HAVE BEEN PAYABLE HAD
ALL SHARES OF SERIES C PREFERRED STOCK BEEN CONVERTED INTO COMMON STOCK PURSUANT
TO SECTION 5 IMMEDIATELY PRIOR TO SUCH LIQUIDATION, DISSOLUTION, WINDING UP OR
DEEMED LIQUIDATION EVENT (THE AMOUNT PAYABLE PURSUANT TO THIS SENTENCE IS
HEREINAFTER REFERRED TO AS THE “SERIES C LIQUIDATION AMOUNT”).  IF UPON ANY SUCH
LIQUIDATION, DISSOLUTION OR WINDING UP OF THE CORPORATION OR DEEMED LIQUIDATION
EVENT, THE ASSETS OF THE CORPORATION AVAILABLE FOR DISTRIBUTION TO ITS
STOCKHOLDERS SHALL BE INSUFFICIENT TO PAY THE HOLDERS OF SHARES OF SERIES C
PREFERRED STOCK THE FULL AMOUNT TO WHICH THEY SHALL BE ENTITLED UNDER THIS
SUBSECTION 3.1, THE HOLDERS OF SHARES OF SERIES C PREFERRED STOCK SHALL SHARE
RATABLY IN ANY DISTRIBUTION OF THE ASSETS AVAILABLE FOR DISTRIBUTION IN
PROPORTION TO THE RESPECTIVE AMOUNTS WHICH WOULD OTHERWISE BE PAYABLE IN RESPECT
OF THE SHARES HELD BY THEM UPON SUCH DISTRIBUTION IF ALL AMOUNTS PAYABLE ON OR
WITH RESPECT TO SUCH SHARES WERE PAID IN FULL.

3.2        PAYMENTS TO HOLDERS OF COMMON STOCK.  IN THE EVENT OF ANY VOLUNTARY
OR INVOLUNTARY LIQUIDATION, DISSOLUTION OR WINDING UP OF THE CORPORATION OR
DEEMED LIQUIDATION EVENT, AFTER THE PAYMENT OF ALL PREFERENTIAL AMOUNTS REQUIRED
TO BE PAID TO THE HOLDERS OF SHARES OF SERIES C PREFERRED STOCK, THE REMAINING
ASSETS OF THE CORPORATION AVAILABLE FOR DISTRIBUTION TO ITS STOCKHOLDERS SHALL
BE DISTRIBUTED AMONG THE HOLDERS OF SHARES OF COMMON STOCK, PRO RATA BASED ON
THE NUMBER OF SHARES HELD BY EACH SUCH HOLDER, SUBJECT TO THE TERMS OF OTHER
OUTSTANDING SERIES OF PREFERRED STOCK OF THE CORPORATION, IF ANY, OUTSTANDING AS
OF SUCH VOLUNTARY OR INVOLUNTARY LIQUIDATION, DISSOLUTION OR WINDING UP OF THE
CORPORATION OR DEEMED LIQUIDATION EVENT.

3.3        DEEMED LIQUIDATION EVENTS.

3.3.1        DEFINITION.  EACH OF THE FOLLOWING EVENTS SHALL BE CONSIDERED A
“DEEMED LIQUIDATION EVENT” UNLESS THE HOLDERS OF AT LEAST 67% OF THE OUTSTANDING
SHARES OF SERIES C PREFERRED STOCK ELECT OTHERWISE BY WRITTEN NOTICE SENT TO THE
CORPORATION AT LEAST SEVEN (7) DAYS PRIOR TO THE EFFECTIVE DATE OF ANY SUCH
EVENT:

(a)        a merger or consolidation in which

(i)        the Corporation is a constituent party or

(ii)       a subsidiary of the Corporation is a constituent party and the
Corporation issues shares of its capital stock pursuant to such merger or
consolidation,

(b)        or a sale of the Corporation,

except any such sale, merger or consolidation involving the Corporation or a
subsidiary in which the shares of capital stock of the Corporation outstanding
immediately prior to such sale, merger or consolidation continue to represent,
or are converted into or exchanged for shares of capital stock that represent,
immediately following such sale, merger or consolidation, at least a majority,
by voting power, of the capital stock of (1) the Corporation after its sale, (2)
the surviving or resulting corporation or (3) if the surviving or resulting
corporation is a wholly owned subsidiary of another corporation immediately
following such sale, merger or consolidation, the parent corporation of such
surviving or resulting corporation; or

(c)        the sale, lease, transfer, exclusive license or other disposition, in
a single transaction or series of related transactions, by the Corporation or
any subsidiary of the Corporation of all or substantially all the assets of the
Corporation and its subsidiaries taken as a whole, or the sale or disposition
(whether by merger or otherwise) of one or more subsidiaries of the Corporation
if substantially all of the assets of the Corporation and its subsidiaries taken
as a whole are held by such subsidiary or subsidiaries, except where such sale,
lease, transfer, exclusive license or other disposition is to a wholly owned
subsidiary of the Corporation.

3

 

--------------------------------------------------------------------------------

 


 

 

 

 

3.3.2     EFFECTING A DEEMED LIQUIDATION EVENT. 

(a)              The Corporation shall not have the power to effect a Deemed
Liquidation Event referred to in Subsection 3.3.1(a)(i) or Subsection 3.3.1(b)
unless the agreement or plan of merger or consolidation for such transaction
(the “Merger Agreement”) provides that the consideration payable to the
stockholders of the Corporation shall be allocated among the holders of capital
stock of the Corporation in accordance with Subsections 3.1 and 3.2.

(b)              In the event of a Deemed Liquidation Event referred to in
Subsection 3.3.1(a)(ii) or 3.3.1(c), if the Corporation does not effect a
dissolution of the Corporation under the General Corporation Law within 90 days
after such Deemed Liquidation Event, then (i) the Corporation shall send a
written notice to each holder of Series C Preferred Stock no later than the 90th
day after the Deemed Liquidation Event advising such holders of their right (and
the requirements to be met to secure such right) pursuant to the terms of the
following clause (ii) to require the redemption of such shares of Series C
Preferred Stock, and (ii) if the holders of at least 67% of the then outstanding
shares of Series C Preferred Stock so request in a written instrument delivered
to the Corporation not later than 120 days after such Deemed Liquidation Event,
the Corporation shall use the consideration received by the Corporation for such
Deemed Liquidation Event (net of any retained liabilities associated with the
assets sold or technology licensed, as determined in good faith by the Board of
Directors of the Corporation), together with any other assets of the Corporation
available for distribution to its stockholders, all to the extent permitted by
Delaware law governing distributions to stockholders (the “Available Proceeds”),
on the 150th day after such Deemed Liquidation Event, to redeem all outstanding
shares of Series C Preferred Stock at a price per share equal to the Series C
Liquidation Amount.  Notwithstanding the foregoing, in the event of a redemption
pursuant to the preceding sentence, if the Available Proceeds are not sufficient
to redeem all outstanding shares of Series C Preferred Stock, the Corporation
shall ratably redeem each holder’s shares of Series C Preferred Stock to the
fullest extent of such Available Proceeds, and shall redeem the remaining shares
as soon as it may lawfully do so under Delaware law governing distributions to
stockholders.  The provisions of Section 7 shall apply, with such necessary
changes in the details thereof as are necessitated by the context, to the
redemption of the Series C Preferred Stock pursuant to this Subsection 3.3.2(b).

3.3.3        AMOUNT DEEMED PAID OR DISTRIBUTED.  THE AMOUNT DEEMED PAID OR
DISTRIBUTED TO THE HOLDERS OF CAPITAL STOCK OF THE CORPORATION UPON ANY SUCH
MERGER, CONSOLIDATION, SALE, TRANSFER, EXCLUSIVE LICENSE, OTHER DISPOSITION OR
REDEMPTION SHALL BE THE CASH OR THE VALUE OF THE PROPERTY, RIGHTS OR SECURITIES
PAID OR DISTRIBUTED TO SUCH HOLDERS BY THE CORPORATION OR THE ACQUIRING PERSON,
FIRM OR OTHER ENTITY.

4.           VOTING.  ON ANY MATTER PRESENTED TO THE STOCKHOLDERS OF THE
CORPORATION FOR THEIR ACTION OR CONSIDERATION AT ANY MEETING OF STOCKHOLDERS OF
THE CORPORATION (OR BY WRITTEN CONSENT OF STOCKHOLDERS IN LIEU OF MEETING), EACH
HOLDER OF OUTSTANDING SHARES OF SERIES C PREFERRED STOCK SHALL BE ENTITLED TO
CAST THE NUMBER OF VOTES EQUAL TO THE NUMBER OF WHOLE SHARES OF COMMON STOCK
INTO WHICH THE SHARES OF SERIES C PREFERRED STOCK HELD BY SUCH HOLDER ARE
CONVERTIBLE AS OF THE RECORD DATE FOR DETERMINING STOCKHOLDERS ENTITLED TO VOTE
ON SUCH MATTER.  EXCEPT AS PROVIDED BY LAW OR BY THE OTHER PROVISIONS OF THE
CERTIFICATE OF INCORPORATION, HOLDERS OF SERIES C PREFERRED STOCK SHALL VOTE
TOGETHER WITH THE HOLDERS OF COMMON STOCK AS A SINGLE CLASS.

4

 

--------------------------------------------------------------------------------

 


 

 

 

 

5.          OPTIONAL CONVERSION.

The holders of the Series C Preferred Stock shall have conversion rights as
follows (the “Conversion Rights”):

5.1       RIGHT TO CONVERT.

5.1.1        CONVERSION RATIO.  ON OR AFTER MAY 8, 2014 OR, IF EARLIER, 10
BUSINESS DAYS BEFORE ANY EXPIRATION OF CONVERSION RIGHTS UNDER SECTION 5.1.2,
EACH SHARE OF SERIES C PREFERRED STOCK SHALL BE CONVERTIBLE, AT THE OPTION OF
THE HOLDER THEREOF, AT ANY TIME AND FROM TIME TO TIME, AND WITHOUT THE PAYMENT
OF ADDITIONAL CONSIDERATION BY THE HOLDER THEREOF, INTO SUCH NUMBER OF FULLY
PAID AND NONASSESSABLE SHARES OF COMMON STOCK AS IS DETERMINED BY DIVIDING THE
SERIES C ORIGINAL ISSUE PRICE BY THE SERIES C CONVERSION PRICE (AS DEFINED
BELOW) IN EFFECT AT THE TIME OF CONVERSION.  THE “SERIES C CONVERSION PRICE”
SHALL INITIALLY BE EQUAL TO $0.248794 PER SHARE.  SUCH INITIAL SERIES C
CONVERSION PRICE, AND THE RATE AT WHICH SHARES OF SERIES C PREFERRED STOCK MAY
BE CONVERTED INTO SHARES OF COMMON STOCK, SHALL BE SUBJECT TO ADJUSTMENT AS
PROVIDED BELOW.  NOTWITHSTANDING THE FOREGOING, NO CONVERSION OF ANY SHARES OF
SERIES C PREFERRED STOCK SHALL RESULT IN THE ISSUANCE OF A NUMBER OF SHARES OF
COMMON STOCK THAT WOULD (1) CONSTITUTE A “CHANGE OF CONTROL” WITHIN THE MEANING
OF THE NASDAQ MARKETPLACE RULES, (2) RESULT IN THE RECIPIENT THEREOF HOLDING, IN
THE AGGREGATE, MORE THAN 19.9% OF THE SHARES OF COMMON STOCK ISSUED AND
OUTSTANDING AS OF THE DATE OF THE ISSUANCE FOR PURPOSES OF THE NASDAQ
MARKETPLACE RULES OR (3) OTHERWISE REQUIRE THE CORPORATION TO SEEK STOCKHOLDER
APPROVAL OF SUCH ISSUANCE IN ORDER TO COMPLY WITH THE NASDAQ MARKETPLACE RULES. 
IN THE EVENT THAT ANY PROPOSED CONVERSION WOULD FALL WITHIN CLAUSES (1), (2) OR
(3), THE CORPORATION SHALL (I) ISSUE THE MAXIMUM NUMBER OF SHARES OF COMMON
STOCK THAT MAY BE ISSUED WITHOUT THE CONVERSION EXCEEDING THE LIMITS IN CLAUSES
(1), (2) OR (3), AND (II) USE ITS BEST EFFORTS TO OBTAIN APPROVAL BY THE
CORPORATION’S STOCKHOLDERS AT THE NEXT MEETING OF THE CORPORATION’S
STOCKHOLDERS.  IF, DESPITE THE CORPORATION’S BEST EFFORTS, SUCH APPROVAL IS NOT
OBTAINED AT SUCH MEETING, THE CORPORATION SHALL CAUSE AN ADDITIONAL MEETING OF
STOCKHOLDERS TO BE HELD WITHIN SIX MONTHS THEREAFTER.

5.1.2        TERMINATION OF CONVERSION RIGHTS.  IN THE EVENT OF A NOTICE OF
REDEMPTION OF ANY SHARES OF SERIES C PREFERRED STOCK PURSUANT TO SECTION 7, THE
CONVERSION RIGHTS OF THE SHARES DESIGNATED FOR REDEMPTION SHALL TERMINATE AT THE
CLOSE OF BUSINESS ON THE LAST FULL DAY PRECEDING THE DATE FIXED FOR REDEMPTION,
UNLESS THE REDEMPTION PRICE IS NOT FULLY PAID ON SUCH REDEMPTION DATE, IN WHICH
CASE THE CONVERSION RIGHTS FOR SUCH SHARES SHALL CONTINUE UNTIL SUCH PRICE IS
PAID IN FULL.  IN THE EVENT OF A LIQUIDATION, DISSOLUTION OR WINDING UP OF THE
CORPORATION OR A DEEMED LIQUIDATION EVENT, THE CONVERSION RIGHTS SHALL TERMINATE
AT THE CLOSE OF BUSINESS ON THE LAST FULL DAY PRECEDING THE DATE FIXED FOR THE
PAYMENT OF ANY SUCH AMOUNTS DISTRIBUTABLE ON SUCH EVENT TO THE HOLDERS OF SERIES
C PREFERRED STOCK.

5.2         FRACTIONAL SHARES.  NO FRACTIONAL SHARES OF COMMON STOCK SHALL BE
ISSUED UPON CONVERSION OF THE SERIES C PREFERRED STOCK.  IN LIEU OF ANY
FRACTIONAL SHARES TO WHICH THE HOLDER WOULD OTHERWISE BE ENTITLED, THE
CORPORATION SHALL PAY CASH EQUAL TO SUCH FRACTION MULTIPLIED BY THE PER SHARE
CLOSING SALE PRICE OF COMMON STOCK ON THE TRADING DATE IMMEDIATELY PRIOR TO THE
DATE OF SUCH CONVERSION.  WHETHER OR NOT FRACTIONAL SHARES WOULD BE ISSUABLE
UPON SUCH CONVERSION SHALL BE DETERMINED ON THE BASIS OF THE TOTAL NUMBER OF
SHARES OF SERIES C PREFERRED STOCK THE HOLDER HOLDS AT THE TIME CONVERTING INTO
COMMON STOCK AND THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON
SUCH CONVERSION.

5

 

--------------------------------------------------------------------------------

 


 

 

 

 

5.3        MECHANICS OF CONVERSION.

5.3.1        NOTICE OF CONVERSION.  IN ORDER FOR A HOLDER OF SERIES C PREFERRED
STOCK TO VOLUNTARILY CONVERT SHARES OF SERIES C PREFERRED STOCK INTO SHARES OF
COMMON STOCK IN ACCORDANCE WITH SUBSECTION 5.1.1, SUCH HOLDER SHALL SURRENDER
THE CERTIFICATE OR CERTIFICATES FOR SUCH SHARES OF SERIES C PREFERRED STOCK (OR,
IF SUCH REGISTERED HOLDER ALLEGES THAT SUCH CERTIFICATE HAS BEEN LOST, STOLEN OR
DESTROYED, A LOST CERTIFICATE AFFIDAVIT AND AGREEMENT REASONABLY ACCEPTABLE TO
THE CORPORATION TO INDEMNIFY THE CORPORATION AGAINST ANY CLAIM THAT MAY BE MADE
AGAINST THE CORPORATION ON ACCOUNT OF THE ALLEGED LOSS, THEFT OR DESTRUCTION OF
SUCH CERTIFICATE), AT THE OFFICE OF THE TRANSFER AGENT FOR THE SERIES C
PREFERRED STOCK (OR AT THE PRINCIPAL OFFICE OF THE CORPORATION IF THE
CORPORATION SERVES AS ITS OWN TRANSFER AGENT), TOGETHER WITH WRITTEN NOTICE THAT
SUCH HOLDER ELECTS TO CONVERT ALL OR ANY NUMBER OF THE SHARES OF THE SERIES C
PREFERRED STOCK REPRESENTED BY SUCH CERTIFICATE OR CERTIFICATES AND, IF
APPLICABLE, ANY EVENT ON WHICH SUCH CONVERSION IS CONTINGENT.  SUCH NOTICE SHALL
STATE SUCH HOLDER’S NAME OR THE NAMES OF THE NOMINEES IN WHICH SUCH HOLDER
WISHES THE CERTIFICATE OR CERTIFICATES FOR SHARES OF COMMON STOCK TO BE ISSUED. 
IF REQUIRED BY THE CORPORATION, CERTIFICATES SURRENDERED FOR CONVERSION SHALL BE
ENDORSED OR ACCOMPANIED BY A WRITTEN INSTRUMENT OR INSTRUMENTS OF TRANSFER, IN
FORM REASONABLY SATISFACTORY TO THE CORPORATION, DULY EXECUTED BY THE REGISTERED
HOLDER OR HIS, HER OR ITS ATTORNEY DULY AUTHORIZED IN WRITING.  THE CLOSE OF
BUSINESS ON THE DATE OF RECEIPT BY THE TRANSFER AGENT (OR BY THE CORPORATION IF
THE CORPORATION SERVES AS ITS OWN TRANSFER AGENT) OF SUCH CERTIFICATES (OR LOST
CERTIFICATE AFFIDAVIT AND AGREEMENT) AND NOTICE SHALL BE THE TIME OF CONVERSION
(THE “CONVERSION TIME”), AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION
OF THE SHARES REPRESENTED BY SUCH CERTIFICATE SHALL BE DEEMED TO BE OUTSTANDING
OF RECORD AS OF SUCH DATE.  THE CORPORATION SHALL, AS SOON AS PRACTICABLE AFTER
THE CONVERSION TIME, (I) ISSUE AND DELIVER TO SUCH HOLDER OF SERIES C PREFERRED
STOCK, OR TO HIS, HER OR ITS NOMINEES, A CERTIFICATE OR CERTIFICATES FOR THE
NUMBER OF FULL SHARES OF COMMON STOCK ISSUABLE UPON SUCH CONVERSION IN
ACCORDANCE WITH THE PROVISIONS HEREOF AND A CERTIFICATE FOR THE NUMBER (IF ANY)
OF THE SHARES OF SERIES C PREFERRED STOCK REPRESENTED BY THE SURRENDERED
CERTIFICATE THAT WERE NOT CONVERTED INTO COMMON STOCK, (II) PAY IN CASH SUCH
AMOUNT AS PROVIDED IN SUBSECTION 5.2 IN LIEU OF ANY FRACTION OF A SHARE OF
COMMON STOCK OTHERWISE ISSUABLE UPON SUCH CONVERSION AND (III) PAY ALL DECLARED
BUT UNPAID DIVIDENDS ON THE SHARES OF SERIES C PREFERRED STOCK CONVERTED.

 

 

 

6

 

--------------------------------------------------------------------------------

 


 

 

 

 

5.3.2        RESERVATION OF SHARES.  THE CORPORATION SHALL AT ALL TIMES WHEN THE
SERIES C PREFERRED STOCK SHALL BE OUTSTANDING, RESERVE AND KEEP AVAILABLE OUT OF
ITS AUTHORIZED BUT UNISSUED CAPITAL STOCK, FOR THE PURPOSE OF EFFECTING THE
CONVERSION OF THE SERIES C PREFERRED STOCK, SUCH NUMBER OF ITS DULY AUTHORIZED
SHARES OF COMMON STOCK AS SHALL FROM TIME TO TIME BE SUFFICIENT TO EFFECT THE
CONVERSION OF ALL OUTSTANDING SERIES C PREFERRED STOCK; AND IF AT ANY TIME THE
NUMBER OF AUTHORIZED BUT UNISSUED SHARES OF COMMON STOCK SHALL NOT BE SUFFICIENT
TO EFFECT THE CONVERSION OF ALL THEN OUTSTANDING SHARES OF THE SERIES C
PREFERRED STOCK, THE CORPORATION SHALL PROMPTLY TAKE SUCH CORPORATE ACTION AS
MAY BE NECESSARY TO INCREASE ITS AUTHORIZED BUT UNISSUED SHARES OF COMMON STOCK
TO SUCH NUMBER OF SHARES AS SHALL BE SUFFICIENT FOR SUCH PURPOSES, INCLUDING,
WITHOUT LIMITATION, ENGAGING IN BEST EFFORTS TO OBTAIN THE REQUISITE STOCKHOLDER
APPROVAL OF ANY NECESSARY AMENDMENT TO THE CERTIFICATE OF INCORPORATION.  BEFORE
TAKING ANY ACTION WHICH WOULD CAUSE AN ADJUSTMENT REDUCING THE SERIES C
CONVERSION PRICE BELOW THE THEN PAR VALUE OF THE SHARES OF COMMON STOCK ISSUABLE
UPON CONVERSION OF THE SERIES C PREFERRED STOCK, THE CORPORATION WILL PROMPTLY
TAKE ANY CORPORATE ACTION WHICH MAY, IN THE OPINION OF ITS COUNSEL, BE NECESSARY
IN ORDER THAT THE CORPORATION MAY VALIDLY AND LEGALLY ISSUE FULLY PAID AND
NONASSESSABLE SHARES OF COMMON STOCK AT SUCH ADJUSTED SERIES C CONVERSION PRICE.

5.3.3        EFFECT OF CONVERSION.  ALL SHARES OF SERIES C PREFERRED STOCK WHICH
SHALL HAVE BEEN SURRENDERED FOR CONVERSION AS HEREIN PROVIDED SHALL NO LONGER BE
DEEMED TO BE OUTSTANDING AND ALL RIGHTS WITH RESPECT TO SUCH SHARES SHALL
IMMEDIATELY CEASE AND TERMINATE AT THE CONVERSION TIME, EXCEPT ONLY THE RIGHT OF
THE HOLDERS THEREOF TO RECEIVE SHARES OF COMMON STOCK IN EXCHANGE THEREFOR, TO
RECEIVE PAYMENT IN LIEU OF ANY FRACTION OF A SHARE OTHERWISE ISSUABLE UPON SUCH
CONVERSION AS PROVIDED IN SUBSECTION 5.2 AND TO RECEIVE PAYMENT OF ANY DIVIDENDS
DECLARED BUT UNPAID THEREON.  ANY SHARES OF SERIES C PREFERRED STOCK SO
CONVERTED SHALL BE RETIRED AND CANCELLED AND MAY NOT BE REISSUED AS SHARES OF
SUCH SERIES, AND THE CORPORATION MAY THEREAFTER TAKE SUCH APPROPRIATE ACTION
(WITHOUT THE NEED FOR STOCKHOLDER ACTION) AS MAY BE NECESSARY TO REDUCE THE
AUTHORIZED NUMBER OF SHARES OF SERIES C PREFERRED STOCK ACCORDINGLY.

5.3.4        NO FURTHER ADJUSTMENT.  UPON ANY SUCH CONVERSION, NO ADJUSTMENT TO
THE SERIES C CONVERSION PRICE SHALL BE MADE FOR ANY DECLARED BUT UNPAID
DIVIDENDS ON THE SERIES C PREFERRED STOCK SURRENDERED FOR CONVERSION OR ON THE
COMMON STOCK DELIVERED UPON CONVERSION.

5.3.5        TAXES.  THE CORPORATION SHALL PAY ANY AND ALL ISSUE AND OTHER
SIMILAR TAXES THAT MAY BE PAYABLE IN RESPECT OF ANY ISSUANCE OR DELIVERY OF
SHARES OF COMMON STOCK UPON CONVERSION OF SHARES OF SERIES C PREFERRED STOCK
PURSUANT TO THIS SECTION 5.  THE CORPORATION SHALL NOT, HOWEVER, BE REQUIRED TO
PAY ANY TAX WHICH MAY BE PAYABLE IN RESPECT OF ANY TRANSFER INVOLVED IN THE
ISSUANCE AND DELIVERY OF SHARES OF COMMON STOCK IN A NAME OTHER THAN THAT IN
WHICH THE SHARES OF SERIES C PREFERRED STOCK SO CONVERTED WERE REGISTERED, AND
NO SUCH ISSUANCE OR DELIVERY SHALL BE MADE UNLESS AND UNTIL THE PERSON OR ENTITY
REQUESTING SUCH ISSUANCE HAS PAID TO THE CORPORATION THE AMOUNT OF ANY SUCH TAX
OR HAS ESTABLISHED, TO THE SATISFACTION OF THE CORPORATION, THAT SUCH TAX HAS
BEEN PAID.

5.4       ADJUSTMENTS TO SERIES C CONVERSION PRICE FOR DILUTING ISSUES.

5.4.1     SPECIAL DEFINITIONS.  FOR PURPOSES OF THIS SECTION 5, THE FOLLOWING
DEFINITIONS SHALL APPLY:

(a)           “Option” shall mean rights, options or warrants to subscribe for,
purchase or otherwise acquire Common Stock or Convertible Securities.

(b)          “Series C Original Issue Date” shall mean the date on which the
first share of Series C Preferred Stock was issued.

(c)           “Convertible Securities” shall mean any evidences of indebtedness,
shares or other securities directly or indirectly convertible into or
exchangeable for Common Stock, but excluding Options.

7

 

--------------------------------------------------------------------------------

 


 

 

 

 

(d)          “Additional Shares of Common Stock” shall mean all shares of Common
Stock issued (or, pursuant to Subsection 5.4.3 below, deemed to be issued) by
the Corporation after the Series C Original Issue Date, other than (1) the
following shares of Common Stock and (2) shares of Common Stock deemed issued
pursuant to the following Options and Convertible Securities (clauses (1) and
(2), collectively, “Exempted Securities”):

(i)         shares of Series A Junior Participating Cumulative Preferred Stock,
par value $.01 per share, of the Company;

(ii)        shares of Common Stock, Options or Convertible Securities issued as
a dividend or distribution on Series C Preferred Stock;

(iii)       shares of Common Stock, Options or Convertible Securities issued by
reason of a dividend, stock split, split-up or other distribution on shares of
Common Stock that is covered by Subsection 5.5, 5.6, 5.7 or 5.8;

(iv)       shares of Common Stock or Options to purchase such shares issued to
employees or directors of the Corporation or any of its subsidiaries pursuant to
the Corporation’s equity incentive plans;

(v)       shares of Common Stock, Options or Convertible Securities issued or
issuable to banks, equipment lessors or other financial institutions, or to real
property lessors, pursuant to a debt financing, equipment leasing or real
property leasing transaction that do not exceed an aggregate of 3,000,000 shares
of Common Stock (including shares underlying (directly or indirectly) any such
Options or Convertible Securities); or

(vi)      shares of Common Stock, Options or Convertible Securities issued
pursuant to the acquisition of another corporation by the Corporation by merger,
purchase of substantially all of the assets or other reorganization or to a
joint venture agreement, provided, that such issuances are approved by the Board
of Directors of the Corporation.

8

 

--------------------------------------------------------------------------------

 


 

 

 

 

5.4.2     NO ADJUSTMENT OF SERIES C CONVERSION PRICE.  NO ADJUSTMENT IN THE
SERIES C CONVERSION PRICE SHALL BE MADE AS THE RESULT OF THE ISSUANCE OR DEEMED
ISSUANCE OF ADDITIONAL SHARES OF COMMON STOCK IF THE CORPORATION RECEIVES
WRITTEN NOTICE FROM THE HOLDERS OF AT LEAST 67% OF THE THEN OUTSTANDING SHARES
OF SERIES C PREFERRED STOCK AGREEING THAT NO SUCH ADJUSTMENT SHALL BE MADE AS
THE RESULT OF THE ISSUANCE OR DEEMED ISSUANCE OF SUCH ADDITIONAL SHARES OF
COMMON STOCK.

5.4.3      DEEMED ISSUE OF ADDITIONAL SHARES OF COMMON STOCK. 

(a)           If the Corporation at any time or from time to time after the
Series C Original Issue Date shall issue any Options or Convertible Securities
(excluding Options or Convertible Securities which are themselves Exempted
Securities) or shall fix a record date for the determination of holders of any
class of securities entitled to receive any such Options or Convertible
Securities, then the maximum number of shares of Common Stock (as set forth in
the instrument relating thereto, assuming the satisfaction of any conditions to
exercisability, convertibility or exchangeability but without regard to any
provision contained therein for a subsequent adjustment of such number) issuable
upon the exercise of such Options or, in the case of Convertible Securities and
Options therefor, the conversion or exchange of such Convertible Securities,
shall be deemed to be Additional Shares of Common Stock issued as of the time of
such issue or, in case such a record date shall have been fixed, as of the close
of business on such record date.

(b)          If the terms of any Option or Convertible Security, the issuance of
which resulted in an adjustment to the Series C Conversion Price pursuant to the
terms of Subsection 5.4.4, are revised as a result of an amendment to such terms
or any other adjustment pursuant to the provisions of such Option or Convertible
Security (but excluding automatic adjustments to such terms pursuant to
anti-dilution or similar provisions of such Option or Convertible Security) to
provide for either (1) any increase or decrease in the number of shares of
Common Stock issuable upon the exercise, conversion and/or exchange of any such
Option or Convertible Security or (2) any increase or decrease in the
consideration payable to the Corporation upon such exercise, conversion and/or
exchange, then, effective upon such increase or decrease becoming effective, the
Series C Conversion Price computed upon the original issue of such Option or
Convertible Security (or upon the occurrence of a record date with respect
thereto) shall be readjusted to such Series C Conversion Price as would have
obtained had such revised terms been in effect upon the original date of
issuance of such Option or Convertible Security.  Notwithstanding the foregoing,
no readjustment pursuant to this clause (b) shall have the effect of increasing
the Series C Conversion Price to an amount which exceeds the lower of (i) the
Series C Conversion Price in effect immediately prior to the original adjustment
made as a result of the issuance of such Option or Convertible Security, or (ii)
the Series C Conversion Price that would have resulted from any issuances of
Additional Shares of Common Stock (other than deemed issuances of Additional
Shares of Common Stock as a result of the issuance of such Option or Convertible
Security) between the original adjustment date and such readjustment date.

9

 

--------------------------------------------------------------------------------

 


 

 

 

 

(c)          If the terms of any Option or Convertible Security (excluding
Options or Convertible Securities which are themselves Exempted Securities), the
issuance of which did not result in an adjustment to the Series C Conversion
Price pursuant to the terms of Subsection 5.4.4 (either because the
consideration per share (determined pursuant to Subsection 5.4.5) of the
Additional Shares of Common Stock subject thereto was equal to or greater than
the Series C Conversion Price then in effect, or because such Option or
Convertible Security was issued before the Series C Original Issue Date), are
revised after the Series C Original Issue Date as a result of an amendment to
such terms or any other adjustment pursuant to the provisions of such Option or
Convertible Security (but excluding automatic adjustments to such terms pursuant
to anti-dilution or similar provisions of such Option or Convertible Security)
to provide for either (1) any increase in the number of shares of Common Stock
issuable upon the exercise, conversion or exchange of any such Option or
Convertible Security or (2) any decrease in the consideration payable to the
Corporation upon such exercise, conversion or exchange, then such Option or
Convertible Security, as so amended or adjusted, and the Additional Shares of
Common Stock subject thereto (determined in the manner provided in Subsection
5.4.3(a)) shall be deemed to have been issued effective upon such increase or
decrease becoming effective.

(d)          Upon the expiration or termination of any unexercised Option or
unconverted or unexchanged Convertible Security (or portion thereof) which
resulted (either upon its original issuance or upon a revision of its terms) in
an adjustment to the Series C Conversion Price pursuant to the terms of
Subsection 5.4.4, the Series C Conversion Price shall be readjusted to such
Series C Conversion Price as would have obtained had such Option or Convertible
Security (or portion thereof) never been issued. 

(e)          If the number of shares of Common Stock issuable upon the exercise,
conversion and/or exchange of any Option or Convertible Security, or the
consideration payable to the Corporation upon such exercise, conversion and/or
exchange, is calculable at the time such Option or Convertible Security is
issued or amended but is subject to adjustment based upon subsequent events, any
adjustment to the Series C Conversion Price provided for in this
Subsection 5.4.3 shall be effected at the time of such issuance or amendment
based on such number of shares or amount of consideration without regard to any
provisions for subsequent adjustments (and any subsequent adjustments shall be
treated as provided in clauses (b) and (c) of this Subsection 5.4.3).  If the
number of shares of Common Stock issuable upon the exercise, conversion and/or
exchange of any Option or Convertible Security, or the consideration payable to
the Corporation upon such exercise, conversion and/or exchange, cannot be
calculated at all at the time such Option or Convertible Security is issued or
amended, any adjustment to the Series C Conversion Price that would result under
the terms of this Subsection 5.4.3 at the time of such issuance or amendment
shall instead be effected at the time such number of shares and/or amount of
consideration is first calculable (even if subject to subsequent adjustments),
assuming for purposes of calculating such adjustment to the Series C Conversion
Price that such issuance or amendment took place at the time such calculation
can first be made. 

5.4.4        ADJUSTMENT OF SERIES C CONVERSION PRICE UPON ISSUANCE OF ADDITIONAL
SHARES OF COMMON STOCK.  IN THE EVENT THE CORPORATION SHALL AT ANY TIME AFTER
THE SERIES C ORIGINAL ISSUE DATE ISSUE ADDITIONAL SHARES OF COMMON STOCK
(INCLUDING ADDITIONAL SHARES OF COMMON STOCK DEEMED TO BE ISSUED PURSUANT TO
SUBSECTION 5.4.3), WITHOUT CONSIDERATION OR FOR A CONSIDERATION PER SHARE LESS
THAN THE SERIES C CONVERSION PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH ISSUE,
THEN THE SERIES C CONVERSION PRICE SHALL BE REDUCED, CONCURRENTLY WITH SUCH
ISSUE, TO A PRICE (CALCULATED TO THE NEAREST ONE-HUNDREDTH OF A CENT) DETERMINED
IN ACCORDANCE WITH THE FOLLOWING FORMULA:

CP2 = CP1*  [(A + B) ÷ (A + C)].

For purposes of the foregoing formula, the following definitions shall apply:

10

 

--------------------------------------------------------------------------------

 


 

 

 

 

(a)         “CP2” shall mean the Series C Conversion Price in effect immediately
after such issue of Additional Shares of Common Stock

(b)         “CP1” shall mean the Series C Conversion Price in effect immediately
prior to such issue of Additional Shares of Common Stock;

(c)         “A” shall mean the number of shares of Common Stock outstanding
immediately prior to such issue of Additional Shares of Common Stock (treating
for this purpose as outstanding all shares of Common Stock issuable upon
exercise of Options outstanding immediately prior to such issue or upon
conversion or exchange of Convertible Securities (including the Series C
Preferred Stock) outstanding (assuming exercise of any outstanding Options
therefor) immediately prior to such issue);

(d)         “B” shall mean the number of shares of Common Stock that would have
been issued if such Additional Shares of Common Stock had been issued at a price
per share equal to CP1 (determined by dividing the aggregate consideration
received by the Corporation in respect of such issue by CP1); and

(e)           “C” shall mean the number of such Additional Shares of Common
Stock issued in such transaction.

5.4.5      DETERMINATION OF CONSIDERATION.  FOR PURPOSES OF THIS SUBSECTION 5.4,
THE CONSIDERATION RECEIVED BY THE CORPORATION FOR THE ISSUE OF ANY ADDITIONAL
SHARES OF COMMON STOCK SHALL BE COMPUTED AS FOLLOWS:

(a)        Cash and Property:  Such consideration shall:

(i)         insofar as it consists of cash, be computed at the aggregate amount
of cash received by the Corporation, excluding amounts paid or payable for
accrued interest;

(ii)        insofar as it consists of property other than cash, be computed at
the fair market value thereof at the time of such issue, as determined in good
faith by the Board of Directors of the Corporation; and

(iii)       in the event Additional Shares of Common Stock are issued together
with other shares or securities or other assets of the Corporation for
consideration which covers both, be the proportion of such consideration so
received, computed as provided in clauses (i) and (ii) above, as determined in
good faith by the Board of Directors of the Corporation.

11

 

--------------------------------------------------------------------------------

 


 

 

 

 

(b)        Options and Convertible Securities.  The consideration per share
received by the Corporation for Additional Shares of Common Stock deemed to have
been issued pursuant to Subsection 5.4.3, relating to Options and Convertible
Securities, shall be determined by dividing:

(i)         the total amount, if any, received or receivable by the Corporation
as consideration for the issue of such Options or Convertible Securities, plus
the minimum aggregate amount of additional consideration (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such consideration) payable to the Corporation
upon the exercise of such Options or the conversion or exchange of such
Convertible Securities, or in the case of Options for Convertible Securities,
the exercise of such Options for Convertible Securities and the conversion or
exchange of such Convertible Securities; by

(ii)        the maximum number of shares of Common Stock (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such number) issuable upon the exercise of such
Options or the conversion or exchange of such Convertible Securities, or in the
case of Options for Convertible Securities, the exercise of such Options for
Convertible Securities and the conversion or exchange of such Convertible
Securities.

5.4.6        MULTIPLE CLOSING DATES.  IN THE EVENT THE CORPORATION SHALL ISSUE
ON MORE THAN ONE DATE ADDITIONAL SHARES OF COMMON STOCK THAT ARE A PART OF ONE
TRANSACTION OR A SERIES OF RELATED TRANSACTIONS AND THAT WOULD RESULT IN AN
ADJUSTMENT TO THE SERIES C CONVERSION PRICE PURSUANT TO THE TERMS OF SUBSECTION
5.4.4, AND SUCH ISSUANCE DATES OCCUR WITHIN A PERIOD OF NO MORE THAN 90 DAYS
FROM THE FIRST SUCH ISSUANCE TO THE FINAL SUCH ISSUANCE, THEN, UPON THE FINAL
SUCH ISSUANCE, THE SERIES C CONVERSION PRICE SHALL BE READJUSTED TO GIVE EFFECT
TO ALL SUCH ISSUANCES AS IF THEY OCCURRED ON THE DATE OF THE FIRST SUCH ISSUANCE
(AND WITHOUT GIVING EFFECT TO ANY ADDITIONAL ADJUSTMENTS AS A RESULT OF ANY SUCH
SUBSEQUENT ISSUANCES WITHIN SUCH PERIOD).

12

 

--------------------------------------------------------------------------------

 


 

 

 

 

5.5        ADJUSTMENT FOR STOCK SPLITS AND COMBINATIONS.  IF THE CORPORATION
SHALL AT ANY TIME OR FROM TIME TO TIME AFTER THE SERIES C ORIGINAL ISSUE DATE
EFFECT A SUBDIVISION OF THE OUTSTANDING COMMON STOCK, THE SERIES C CONVERSION
PRICE IN EFFECT IMMEDIATELY BEFORE THAT SUBDIVISION SHALL BE PROPORTIONATELY
DECREASED SO THAT THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE ON CONVERSION OF
EACH SHARE OF SUCH SERIES SHALL BE INCREASED IN PROPORTION TO SUCH INCREASE IN
THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING.  IF THE CORPORATION
SHALL AT ANY TIME OR FROM TIME TO TIME AFTER THE SERIES C ORIGINAL ISSUE DATE
COMBINE THE OUTSTANDING SHARES OF COMMON STOCK, THE SERIES C CONVERSION PRICE IN
EFFECT IMMEDIATELY BEFORE THE COMBINATION SHALL BE PROPORTIONATELY INCREASED SO
THAT THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE ON CONVERSION OF EACH SHARE
OF SUCH SERIES SHALL BE DECREASED IN PROPORTION TO SUCH DECREASE IN THE
AGGREGATE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING.  ANY ADJUSTMENT UNDER
THIS SUBSECTION SHALL BECOME EFFECTIVE AT THE CLOSE OF BUSINESS ON THE DATE THE
SUBDIVISION OR COMBINATION BECOMES EFFECTIVE.

5.6        ADJUSTMENT FOR CERTAIN DIVIDENDS AND DISTRIBUTIONS.  IN THE EVENT THE
CORPORATION AT ANY TIME OR FROM TIME TO TIME AFTER THE SERIES C ORIGINAL ISSUE
DATE SHALL MAKE OR ISSUE, OR FIX A RECORD DATE FOR THE DETERMINATION OF HOLDERS
OF COMMON STOCK ENTITLED TO RECEIVE, A DIVIDEND OR OTHER DISTRIBUTION PAYABLE ON
THE COMMON STOCK IN ADDITIONAL SHARES OF COMMON STOCK, THEN AND IN EACH SUCH
EVENT THE SERIES C CONVERSION PRICE IN EFFECT IMMEDIATELY BEFORE SUCH EVENT
SHALL BE DECREASED AS OF THE TIME OF SUCH ISSUANCE OR, IN THE EVENT SUCH A
RECORD DATE SHALL HAVE BEEN FIXED, AS OF THE CLOSE OF BUSINESS ON SUCH RECORD
DATE, BY MULTIPLYING THE SERIES C CONVERSION PRICE THEN IN EFFECT BY A FRACTION:

(1)          the numerator of which shall be the total number of shares of
Common Stock issued and outstanding immediately prior to the time of such
issuance or the close of business on such record date, and

(2)          the denominator of which shall be the total number of shares of
Common Stock issued and outstanding immediately prior to the time of such
issuance or the close of business on such record date plus the number of shares
of Common Stock issuable in payment of such dividend or distribution.

Notwithstanding the foregoing, (a) if such record date shall have been fixed and
such dividend is not fully paid or if such distribution is not fully made on the
date fixed therefor, the Series C Conversion Price shall be recomputed
accordingly as of the close of business on such record date and thereafter the
Series C Conversion Price shall be adjusted pursuant to this subsection as of
the time of actual payment of such dividends or distributions; and (b) that no
such adjustment shall be made if the holders of Series C Preferred Stock
simultaneously receive a dividend or other distribution of shares of Common
Stock in a number equal to the number of shares of Common Stock as they would
have received if all outstanding shares of Series C Preferred Stock had been
converted into Common Stock on the date of such event.

5.7        ADJUSTMENTS FOR OTHER DIVIDENDS AND DISTRIBUTIONS.  IN THE EVENT THE
CORPORATION AT ANY TIME OR FROM TIME TO TIME AFTER THE SERIES C ORIGINAL ISSUE
DATE SHALL MAKE OR ISSUE, OR FIX A RECORD DATE FOR THE DETERMINATION OF HOLDERS
OF COMMON STOCK ENTITLED TO RECEIVE, A DIVIDEND OR OTHER DISTRIBUTION PAYABLE IN
SECURITIES OF THE CORPORATION (OTHER THAN A DISTRIBUTION OF SHARES OF COMMON
STOCK IN RESPECT OF OUTSTANDING SHARES OF COMMON STOCK) OR IN OTHER PROPERTY AND
THE PROVISIONS OF SECTION 2 DO NOT APPLY TO SUCH DIVIDEND OR DISTRIBUTION, THEN
AND IN EACH SUCH EVENT THE HOLDERS OF SERIES C PREFERRED STOCK SHALL RECEIVE,
SIMULTANEOUSLY WITH THE DISTRIBUTION TO THE HOLDERS OF COMMON STOCK, A DIVIDEND
OR OTHER DISTRIBUTION OF SUCH SECURITIES OR OTHER PROPERTY IN AN AMOUNT EQUAL TO
THE AMOUNT OF SUCH SECURITIES OR OTHER PROPERTY AS THEY WOULD HAVE RECEIVED IF
ALL OUTSTANDING SHARES OF SERIES C PREFERRED STOCK HAD BEEN CONVERTED INTO
COMMON STOCK ON THE DATE OF SUCH EVENT.

13

 

--------------------------------------------------------------------------------

 


 

 

 

 

5.8         ADJUSTMENT FOR MERGER OR REORGANIZATION, ETC.  SUBJECT TO THE
PROVISIONS OF SUBSECTION 3.3, IF THERE SHALL OCCUR ANY REORGANIZATION,
RECAPITALIZATION, RECLASSIFICATION, CONSOLIDATION OR MERGER INVOLVING THE
CORPORATION IN WHICH THE COMMON STOCK (BUT NOT THE SERIES C PREFERRED STOCK) IS
CONVERTED INTO OR EXCHANGED FOR SECURITIES, CASH OR OTHER PROPERTY (OTHER THAN A
TRANSACTION COVERED BY SUBSECTIONS 5.4, 5.6 OR 5.7), THEN, FOLLOWING ANY SUCH
REORGANIZATION, RECAPITALIZATION, RECLASSIFICATION, CONSOLIDATION OR MERGER,
EACH SHARE OF SERIES C PREFERRED STOCK SHALL THEREAFTER BE CONVERTIBLE IN LIEU
OF THE COMMON STOCK INTO WHICH IT WAS CONVERTIBLE PRIOR TO SUCH EVENT INTO THE
KIND AND AMOUNT OF SECURITIES, CASH OR OTHER PROPERTY WHICH A HOLDER OF THE
NUMBER OF SHARES OF COMMON STOCK OF THE CORPORATION ISSUABLE UPON CONVERSION OF
ONE SHARE OF SERIES C PREFERRED STOCK IMMEDIATELY PRIOR TO SUCH REORGANIZATION,
RECAPITALIZATION, RECLASSIFICATION, CONSOLIDATION OR MERGER WOULD HAVE BEEN
ENTITLED TO RECEIVE PURSUANT TO SUCH TRANSACTION; AND, IN SUCH CASE, APPROPRIATE
ADJUSTMENT (AS DETERMINED IN GOOD FAITH BY THE BOARD OF DIRECTORS OF THE
CORPORATION) SHALL BE MADE IN THE APPLICATION OF THE PROVISIONS IN THIS SECTION
5 WITH RESPECT TO THE RIGHTS AND INTERESTS THEREAFTER OF THE HOLDERS OF THE
SERIES C PREFERRED STOCK, TO THE END THAT THE PROVISIONS SET FORTH IN THIS
SECTION 5 (INCLUDING PROVISIONS WITH RESPECT TO CHANGES IN AND OTHER ADJUSTMENTS
OF THE SERIES C CONVERSION PRICE) SHALL THEREAFTER BE APPLICABLE, AS NEARLY AS
REASONABLY MAY BE, IN RELATION TO ANY SECURITIES OR OTHER PROPERTY THEREAFTER
DELIVERABLE UPON THE CONVERSION OF THE SERIES C PREFERRED STOCK.

5.9         CERTIFICATE AS TO ADJUSTMENTS.  UPON THE OCCURRENCE OF EACH
ADJUSTMENT OR READJUSTMENT OF THE SERIES C CONVERSION PRICE PURSUANT TO THIS
SECTION 5, THE CORPORATION AT ITS EXPENSE SHALL, AS PROMPTLY AS REASONABLY
PRACTICABLE BUT IN ANY EVENT NOT LATER THAN 10 DAYS THEREAFTER, COMPUTE SUCH
ADJUSTMENT OR READJUSTMENT IN ACCORDANCE WITH THE TERMS HEREOF AND FURNISH TO
EACH HOLDER OF SERIES C PREFERRED STOCK A CERTIFICATE SETTING FORTH SUCH
ADJUSTMENT OR READJUSTMENT (INCLUDING THE KIND AND AMOUNT OF SECURITIES, CASH OR
OTHER PROPERTY INTO WHICH THE SERIES C PREFERRED STOCK IS CONVERTIBLE) AND
SHOWING IN DETAIL THE FACTS UPON WHICH SUCH ADJUSTMENT OR READJUSTMENT IS
BASED.  THE CORPORATION SHALL, AS PROMPTLY AS REASONABLY PRACTICABLE AFTER THE
WRITTEN REQUEST AT ANY TIME OF ANY HOLDER OF SERIES C PREFERRED STOCK (BUT IN
ANY EVENT NOT LATER THAN 10 DAYS THEREAFTER), FURNISH OR CAUSE TO BE FURNISHED
TO SUCH HOLDER A CERTIFICATE SETTING FORTH (I) THE SERIES C CONVERSION PRICE
THEN IN EFFECT, AND (II) THE NUMBER OF SHARES OF COMMON STOCK AND THE AMOUNT, IF
ANY, OF OTHER SECURITIES, CASH OR PROPERTY WHICH THEN WOULD BE RECEIVED UPON THE
CONVERSION OF SERIES C PREFERRED STOCK.

5.10        NOTICE OF RECORD DATE.  IN THE EVENT:

(a)           the Corporation shall take a record of the holders of its Common
Stock (or other capital stock or securities at the time issuable upon conversion
of the Series C Preferred Stock) for the purpose of entitling or enabling them
to receive any dividend or other distribution, or to receive any right to
subscribe for or purchase any shares of capital stock of any class or any other
securities, or to receive any other security; or

(b)           of any capital reorganization of the Corporation, any
reclassification of the Common Stock of the Corporation, or any Deemed
Liquidation Event; or

(c)           of the voluntary or involuntary dissolution, liquidation or
winding-up of the Corporation,

14

 

--------------------------------------------------------------------------------

 


 

 

 

 

then, and in each such case, the Corporation will send or cause to be sent to
the holders of the Series C Preferred Stock a notice specifying, as the case may
be, (i) the record date for such dividend, distribution or right, and the amount
and character of such dividend, distribution or right, or (ii) the effective
date on which such reorganization, reclassification, consolidation, merger,
transfer, dissolution, liquidation or winding-up is proposed to take place, and
the time, if any is to be fixed, as of which the holders of record of Common
Stock (or such other capital stock or securities at the time issuable upon the
conversion of the Series C Preferred Stock) shall be entitled to exchange their
shares of Common Stock (or such other capital stock or securities) for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation or
winding-up, and the amount per share and character of such exchange applicable
to the Series C Preferred Stock and the Common Stock.  Such notice shall be sent
at least 10 days prior to the record date or effective date for the event
specified in such notice. 

6.          MANDATORY CONVERSION. 

6.1         IN THE EVENT THAT THE HOLDERS OF AT LEAST 67% OF THE OUTSTANDING
SHARES OF SERIES C PREFERRED STOCK ELECT, PURSUANT TO SUBSECTION 3.3.1, THAT AN
EVENT THAT WOULD OTHERWISE CONSTITUTE A “DEEMED LIQUIDATION EVENT” SHALL NOT
CONSTITUTE A DEEMED LIQUIDATION EVENT FOR PURPOSES OF ARTICLE 3 (THE DATE THAT
IS 10 DAYS FOLLOWING THE CLOSING OF SUCH EVENT THAT WOULD OTHERWISE CONSTITUTE A
DEEMED LIQUIDATION EVENT, ABSENT SUCH ELECTION, IS REFERRED TO HEREIN AS THE
“MANDATORY CONVERSION DATE”), (I) ALL OUTSTANDING SHARES OF SERIES C PREFERRED
STOCK SHALL AUTOMATICALLY BE CONVERTED INTO SHARES OF COMMON STOCK, AT THE THEN
EFFECTIVE CONVERSION RATE, AND (II) SUCH SHARES MAY NOT BE REISSUED BY THE
CORPORATION.

15

 

--------------------------------------------------------------------------------

 


 

 

 

 

6.2         ALL HOLDERS OF RECORD OF SHARES OF SERIES C PREFERRED STOCK SHALL BE
SENT WRITTEN NOTICE OF THE MANDATORY CONVERSION DATE AND THE PLACE DESIGNATED
FOR MANDATORY CONVERSION OF ALL SUCH SHARES OF SERIES C PREFERRED STOCK PURSUANT
TO THIS SECTION 6.  SUCH NOTICE NEED NOT BE SENT IN ADVANCE OF THE OCCURRENCE OF
THE MANDATORY CONVERSION DATE.  UPON RECEIPT OF SUCH NOTICE, EACH HOLDER OF
SHARES OF SERIES C PREFERRED STOCK SHALL SURRENDER HIS, HER OR ITS CERTIFICATE
OR CERTIFICATES FOR ALL SUCH SHARES (OR, IF SUCH HOLDER ALLEGES THAT SUCH
CERTIFICATE HAS BEEN LOST, STOLEN OR DESTROYED, A LOST CERTIFICATE AFFIDAVIT AND
AGREEMENT REASONABLY ACCEPTABLE TO THE CORPORATION TO INDEMNIFY THE CORPORATION
AGAINST ANY CLAIM THAT MAY BE MADE AGAINST THE CORPORATION ON ACCOUNT OF THE
ALLEGED LOSS, THEFT OR DESTRUCTION OF SUCH CERTIFICATE) TO THE CORPORATION AT
THE PLACE DESIGNATED IN SUCH NOTICE.  IF SO REQUIRED BY THE CORPORATION,
CERTIFICATES SURRENDERED FOR CONVERSION SHALL BE ENDORSED OR ACCOMPANIED BY
WRITTEN INSTRUMENT OR INSTRUMENTS OF TRANSFER, IN FORM SATISFACTORY TO THE
CORPORATION, DULY EXECUTED BY THE REGISTERED HOLDER OR BY HIS, HER OR ITS
ATTORNEY DULY AUTHORIZED IN WRITING.  ALL RIGHTS WITH RESPECT TO THE SERIES C
PREFERRED STOCK CONVERTED PURSUANT TO SUBSECTION 6.1, INCLUDING THE RIGHTS, IF
ANY, TO RECEIVE NOTICES AND VOTE (OTHER THAN AS A HOLDER OF COMMON STOCK), WILL
TERMINATE ON THE MANDATORY CONVERSION DATE (NOTWITHSTANDING THE FAILURE OF THE
HOLDER OR HOLDERS THEREOF TO SURRENDER THE CERTIFICATES AT OR PRIOR TO SUCH
TIME), EXCEPT ONLY THE RIGHTS OF THE HOLDERS THEREOF, UPON SURRENDER OF THEIR
CERTIFICATE OR CERTIFICATES (OR LOST CERTIFICATE AFFIDAVIT AND AGREEMENT)
THEREFOR, TO RECEIVE THE ITEMS PROVIDED FOR IN THE NEXT SENTENCE OF THIS
SUBSECTION 6.2.  AS SOON AS PRACTICABLE AFTER THE MANDATORY CONVERSION DATE AND
THE SURRENDER OF THE CERTIFICATE OR CERTIFICATES (OR LOST CERTIFICATE AFFIDAVIT
AND AGREEMENT) FOR SERIES C PREFERRED STOCK, THE CORPORATION SHALL ISSUE AND
DELIVER TO SUCH HOLDER, OR TO HIS, HER OR ITS NOMINEES, A CERTIFICATE OR
CERTIFICATES FOR THE NUMBER OF FULL SHARES OF COMMON STOCK ISSUABLE ON SUCH
CONVERSION IN ACCORDANCE WITH THE PROVISIONS HEREOF, TOGETHER WITH CASH AS
PROVIDED IN SUBSECTION 5.2 IN LIEU OF ANY FRACTION OF A SHARE OF COMMON STOCK
OTHERWISE ISSUABLE UPON SUCH CONVERSION AND THE PAYMENT OF ANY DECLARED BUT
UNPAID DIVIDENDS ON THE SHARES OF SERIES C PREFERRED STOCK CONVERTED.  SUCH
CONVERTED SERIES C PREFERRED STOCK SHALL BE RETIRED AND CANCELLED AND MAY NOT BE
REISSUED AS SHARES OF SUCH SERIES, AND THE CORPORATION MAY THEREAFTER TAKE SUCH
APPROPRIATE ACTION (WITHOUT THE NEED FOR STOCKHOLDER ACTION) AS MAY BE NECESSARY
TO REDUCE THE AUTHORIZED NUMBER OF SHARES OF SERIES C PREFERRED STOCK
ACCORDINGLY.

7.           REDEMPTION.

7.1         GENERAL.  THE SERIES C PREFERRED STOCK MAY NOT BE REDEEMED BY THE
CORPORATION UNTIL MAY 8, 2016 (THE “REDEMPTION ELIGIBILITY DATE”).  AFTER THE
REDEMPTION ELIGIBILITY DATE, THE SERIES C PREFERRED STOCK SHALL BE REDEEMED BY
THE CORPORATION UPON THE ELECTION OF EITHER THE HOLDERS OF THE SERIES C
PREFERRED STOCK OR THE CORPORATION AS PROVIDED IN THIS ARTICLE VII.

7.2         REDEMPTION AT ELECTION OF THE HOLDERS.  UNLESS PROHIBITED BY
DELAWARE LAW GOVERNING DISTRIBUTIONS TO STOCKHOLDERS, ON OR AFTER THE REDEMPTION
ELIGIBILITY DATE, SHARES OF SERIES C PREFERRED STOCK SHALL BE REDEEMED BY THE
CORPORATION AT A PRICE EQUAL TO THE SERIES C ORIGINAL ISSUE PRICE PER SHARE,
PLUS ANY SERIES C ACCRUING DIVIDENDS ACCRUED BUT UNPAID THEREON, WHETHER OR NOT
DECLARED, TOGETHER WITH ANY OTHER DIVIDENDS DECLARED BUT UNPAID THEREON (THE
“HOLDER ELECTION REDEMPTION PRICE”), SUCH REDEMPTION TO BE EFFECTED NOT MORE
THAN 45 DAYS AFTER RECEIPT BY THE CORPORATION, AT ANY TIME ON OR AFTER THE
REDEMPTION ELIGIBILITY DATE, FROM THE HOLDERS OF AT LEAST 67% OF THE THEN
OUTSTANDING SHARES OF SERIES C PREFERRED STOCK OF WRITTEN NOTICE REQUESTING
REDEMPTION OF ALL SHARES OF SERIES C PREFERRED STOCK (THE “REDEMPTION REQUEST”).

7.3         REDEMPTION AT ELECTION OF THE CORPORATION.  UNLESS PROHIBITED BY
DELAWARE LAW GOVERNING DISTRIBUTIONS TO STOCKHOLDERS, ON OR AFTER THE REDEMPTION
ELIGIBILITY DATE, SHARES OF SERIES C PREFERRED STOCK MAY BE REDEEMED BY THE
CORPORATION, SUCH REDEMPTION TO BE EFFECTED NOT MORE THAN 45 DAYS AFTER ISSUANCE
BY THE CORPORATION, AT ANY TIME ON OR AFTER THE REDEMPTION ELIGIBILITY DATE, TO
THE HOLDERS OF THE THEN OUTSTANDING SHARES OF SERIES C PREFERRED STOCK, OF
WRITTEN NOTICE DEMANDING REDEMPTION OF ALL SHARES OF SERIES C PREFERRED STOCK
(THE “REDEMPTION DIRECTIVE”).  THE REDEMPTION PRICE FOR SHARES OF SERIES C
PREFERRED STOCK REDEEMED PURSUANT TO A REDEMPTION DIRECTIVE SHALL BE A PER SHARE
PRICE EQUAL TO THE GREATER OF (I) THE SERIES C ORIGINAL ISSUE PRICE PER SHARE,
PLUS ANY SERIES C ACCRUING DIVIDENDS ACCRUED BUT UNPAID THEREON, WHETHER OR NOT
DECLARED, TOGETHER WITH ANY OTHER DIVIDENDS DECLARED BUT UNPAID THEREON AND (II)
THE FAIR MARKET VALUE (DETERMINED IN THE MANNER SET FORTH BELOW) OF A SINGLE
SHARE OF SERIES C PREFERRED STOCK AS OF THE DATE OF THE REDEMPTION DIRECTIVE
(THE “CORPORATION ELECTION REDEMPTION PRICE”). FOR PURPOSES OF THIS SUBSECTION
7.3, THE FAIR MARKET VALUE OF A SINGLE SHARE OF SERIES C PREFERRED STOCK SHALL
BE THE VALUE OF A SINGLE SHARE OF SERIES C PREFERRED STOCK EXPRESSED AS THE
PRODUCT OBTAINED BY MULTIPLYING (X) THE NUMBER OF SHARES OF COMMON STOCK INTO
WHICH THE ONE SHARE OF SERIES C PREFERRED STOCK WOULD HAVE CONVERTED PURSUANT TO
ARTICLE V AS OF REDEMPTION DATE BY (Y) THE PER SHARE CLOSING SALE PRICE OF
COMMON STOCK ON THE LAST TRADING DATE IMMEDIATELY PRIOR TO THE DATE OF THE
REDEMPTION NOTICE REFERRED TO IN SECTION 7.5.

16

 

--------------------------------------------------------------------------------

 


 

 

 

 

7.4         REDEMPTION.  THE DATE THAT THE REDEMPTION DESCRIBED IN EITHER A
REDEMPTION REQUEST OR A REDEMPTION DIRECTIVE, AS APPLICABLE, IS EFFECTED SHALL
BE REFERRED TO AS A “REDEMPTION DATE”.  ON THE REDEMPTION DATE, THE CORPORATION
SHALL REDEEM THE NUMBER OF OUTSTANDING SHARES OF SERIES C PREFERRED STOCK SET
FORTH IN THE REDEMPTION NOTICE ON A PRO RATA BASIS IN ACCORDANCE WITH THE NUMBER
OF SHARES OF SERIES C PREFERRED STOCK OWNED BY EACH HOLDER THEREOF.  IF ON ANY
REDEMPTION DATE DELAWARE LAW GOVERNING DISTRIBUTIONS TO STOCKHOLDERS PREVENTS
THE CORPORATION FROM REDEEMING ALL SHARES OF SERIES C PREFERRED STOCK TO BE
REDEEMED, THE CORPORATION SHALL RATABLY REDEEM THE MAXIMUM NUMBER OF SHARES THAT
IT MAY REDEEM CONSISTENT WITH SUCH LAW, AND SHALL REDEEM THE REMAINING SHARES AS
SOON AS IT MAY LAWFULLY DO SO UNDER SUCH LAW.

7.5         REDEMPTION NOTICE.  UPON (A) RECEIPT OF A REDEMPTION REQUEST OR (B)
ISSUANCE OF A REDEMPTION DIRECTIVE, THE CORPORATION SHALL SEND WRITTEN NOTICE OF
THE MANDATORY REDEMPTION (THE “REDEMPTION NOTICE”) TO EACH HOLDER OF RECORD OF
SERIES C PREFERRED STOCK NOT LESS THAN 30 DAYS PRIOR TO THE REDEMPTION DATE. 
EACH REDEMPTION NOTICE SHALL STATE:

(a)           the number of shares of Series C Preferred Stock held by the
holder that the Corporation shall redeem on the Redemption Date specified in the
Redemption Notice;

(b)           the Redemption Date and the Holder Election Redemption Price or
the Corporation Election Redemption Price, as applicable;

(c)           the date upon which the holder’s right to convert such shares
terminates (as determined in accordance with Subsection 5.1); and

(d)           that the holder is to surrender to the Corporation, in the manner
and at the place designated, his, her or its certificate or certificates
representing the shares of Series C Preferred Stock to be redeemed.

7.6         SURRENDER OF CERTIFICATES; PAYMENT.  ON OR BEFORE THE REDEMPTION
DATE, EACH HOLDER OF SHARES OF SERIES C PREFERRED STOCK TO BE REDEEMED ON SUCH
REDEMPTION DATE, UNLESS SUCH HOLDER HAS EXERCISED HIS, HER OR ITS RIGHT TO
CONVERT SUCH SHARES AS PROVIDED IN SECTION 5, SHALL SURRENDER THE CERTIFICATE OR
CERTIFICATES REPRESENTING SUCH SHARES (OR, IF SUCH REGISTERED HOLDER ALLEGES
THAT SUCH CERTIFICATE HAS BEEN LOST, STOLEN OR DESTROYED, A LOST CERTIFICATE
AFFIDAVIT AND AGREEMENT REASONABLY ACCEPTABLE TO THE CORPORATION TO INDEMNIFY
THE CORPORATION AGAINST ANY CLAIM THAT MAY BE MADE AGAINST THE CORPORATION ON
ACCOUNT OF THE ALLEGED LOSS, THEFT OR DESTRUCTION OF SUCH CERTIFICATE) TO THE
CORPORATION, IN THE MANNER AND AT THE PLACE DESIGNATED IN THE REDEMPTION NOTICE,
AND THEREUPON THE HOLDER ELECTION REDEMPTION PRICE OR THE CORPORATION ELECTION
REDEMPTION PRICE, AS APPLICABLE, FOR SUCH SHARES SHALL BE PAYABLE TO THE ORDER
OF THE PERSON WHOSE NAME APPEARS ON SUCH CERTIFICATE OR CERTIFICATES AS THE
OWNER THEREOF.  IN THE EVENT LESS THAN ALL OF THE SHARES OF SERIES C PREFERRED
STOCK REPRESENTED BY A CERTIFICATE ARE REDEEMED, A NEW CERTIFICATE REPRESENTING
THE UNREDEEMED SHARES OF SERIES C PREFERRED STOCK SHALL PROMPTLY BE ISSUED TO
SUCH HOLDER.

17

 

--------------------------------------------------------------------------------

 


 

 

 

 

7.7         RIGHTS SUBSEQUENT TO REDEMPTION.  IF THE REDEMPTION NOTICE SHALL
HAVE BEEN DULY GIVEN, AND IF ON THE APPLICABLE REDEMPTION DATE THE HOLDER
ELECTION REDEMPTION PRICE OR THE CORPORATION ELECTION REDEMPTION PRICE, AS
APPLICABLE, PAYABLE UPON REDEMPTION OF THE SHARES OF SERIES C PREFERRED STOCK TO
BE REDEEMED ON SUCH REDEMPTION DATE IS PAID OR TENDERED FOR PAYMENT OR DEPOSITED
WITH AN INDEPENDENT PAYMENT AGENT SO AS TO BE AVAILABLE THEREFOR IN A TIMELY
MANNER, THEN NOTWITHSTANDING THAT THE CERTIFICATES EVIDENCING ANY OF THE SHARES
OF SERIES C PREFERRED STOCK SO CALLED FOR REDEMPTION SHALL NOT HAVE BEEN
SURRENDERED, DIVIDENDS WITH RESPECT TO SUCH SHARES OF SERIES C PREFERRED STOCK
SHALL CEASE TO ACCRUE AFTER SUCH REDEMPTION DATE AND ALL RIGHTS WITH RESPECT TO
SUCH SHARES SHALL FORTHWITH AFTER THE REDEMPTION DATE TERMINATE, EXCEPT ONLY THE
RIGHT OF THE HOLDERS TO RECEIVE THE HOLDER ELECTION REDEMPTION PRICE OR THE
CORPORATION ELECTION REDEMPTION PRICE, AS APPLICABLE, WITHOUT INTEREST UPON
SURRENDER OF THEIR CERTIFICATE OR CERTIFICATES THEREFOR.

8.           REDEEMED OR OTHERWISE ACQUIRED SHARES.  ANY SHARES OF SERIES C
PREFERRED STOCK THAT ARE REDEEMED OR OTHERWISE ACQUIRED BY THE CORPORATION OR
ANY OF ITS SUBSIDIARIES SHALL BE AUTOMATICALLY AND IMMEDIATELY CANCELLED AND
RETIRED AND SHALL NOT BE REISSUED, SOLD OR TRANSFERRED.  NEITHER THE CORPORATION
NOR ANY OF ITS SUBSIDIARIES MAY EXERCISE ANY VOTING OR OTHER RIGHTS GRANTED TO
THE HOLDERS OF SERIES C PREFERRED STOCK FOLLOWING REDEMPTION.

9.           WAIVER.  ANY OF THE RIGHTS, POWERS, PREFERENCES AND OTHER TERMS OF
THE SERIES C PREFERRED STOCK SET FORTH HEREIN MAY BE WAIVED ON BEHALF OF ALL
HOLDERS OF SERIES C PREFERRED STOCK BY THE AFFIRMATIVE WRITTEN CONSENT OR VOTE
OF THE HOLDERS OF AT LEAST 67% OF THE SHARES OF SERIES C PREFERRED STOCK THEN
OUTSTANDING.

10.         NOTICES.  ANY NOTICE REQUIRED OR PERMITTED BY THE PROVISIONS OF THIS
CERTIFICATE OF DESIGNATIONS TO BE GIVEN TO A HOLDER OF SHARES OF SERIES C
PREFERRED STOCK SHALL BE MAILED, POSTAGE PREPAID, TO THE POST OFFICE ADDRESS
LAST SHOWN ON THE RECORDS OF THE CORPORATION, OR GIVEN BY ELECTRONIC
COMMUNICATION IN COMPLIANCE WITH THE PROVISIONS OF THE GENERAL CORPORATION LAW,
AND SHALL BE DEEMED SENT UPON SUCH MAILING OR ELECTRONIC TRANSMISSION.

11.         AMENDMENT.  AT ANY TIME ANY SHARES OF SERIES C PREFERRED STOCK ARE
OUTSTANDING, THE CERTIFICATE OF INCORPORATION AND THE FOREGOING SECTIONS 1
THROUGH 9, INCLUSIVE, AND THIS SECTION 11 OF THIS CERTIFICATE OF DESIGNATIONS
SHALL NOT BE AMENDED IN ANY MANNER, INCLUDING BY MERGER, CONSOLIDATION OR
OTHERWISE, WHICH WOULD ALTER OR CHANGE THE POWERS, PREFERENCES OR SPECIAL RIGHTS
OF THE SERIES C PREFERRED STOCK SO AS TO AFFECT THEM ADVERSELY WITHOUT THE
AFFIRMATIVE VOTE OF THE HOLDERS OF AT LEAST 67% OF THE OUTSTANDING SHARES OF
SERIES C PREFERRED STOCK, VOTING SEPARATELY AS A CLASS.

18

 

--------------------------------------------------------------------------------

 


 

 

 

 

IN WITNESS WHEREOF, the Corporation has caused this Certificate to be signed
this ___ day of May, 2013.

PLUG POWER INC.

By:                                                                             
Name: 
Title: 

 

 

 

 

 

 

 

 

[Signature Page to Certificate of Designations]

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

 

 

Exhibit B

 

Form of Registration Rights Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

 

EXHIBIT B

Registration Rights Agreement

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of May [__],
2013 by and between Plug Power Inc., a Delaware corporation (the “Company”), and
Air Liquide Investissements d'Avenir et de Demonstration, a company incorporated
under the laws of France (“Initial Holder”), each of which is sometimes referred
to herein as a “Party” and collectively as the “Parties.”  

RECITALS

WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of
May 8, 2013, by and between the Company and Initial Holder (the “Securities
Purchase Agreement”), Initial Holder shall acquire [_____] shares (the “Shares”)
of the Company’s Series C Redeemable Convertible Preferred Stock, par value
$0.01 per share (“Series C Preferred Stock”); and

WHEREAS, in connection with Initial Holder’s investment pursuant to the
Securities Purchase Agreement, the Company agreed to provide certain rights to
Initial Holder to cause the resale of the shares of the Company’s Common Stock,
par value $.01 per share (the “Common Stock”), issuable upon conversion of the
Shares to be registered pursuant to the Securities Act (as defined below); and

WHEREAS, the Parties desire to set forth their rights and obligations relating
to the registration of the resale of the Registrable Securities (as defined
below) pursuant to the Securities Act;

AGREEMENT

NOW, THEREFORE, in consideration of the purchase of the Shares by Initial Holder
pursuant to the Securities Purchase Agreement, and for other good consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, hereby agree as follows: 


1.            DEFINITIONS.  AS USED IN THIS AGREEMENT THE FOLLOWING CAPITALIZED
TERMS SHALL HAVE THE FOLLOWING MEANINGS. CAPITALIZED TERMS USED AND NOT DEFINED
HEREIN SHALL HAVE THE RESPECTIVE MEANINGS ASCRIBED TO THEM IN THE SECURITIES
PURCHASE AGREEMENT:

 

“Affiliate” shall have the meaning set forth in the Securities Purchase
Agreement.

“Agreement” shall have the meaning set forth in the recitals to this Agreement.

“Business Day” shall have the meaning set forth in the Securities Purchase
Agreement.

1

 

--------------------------------------------------------------------------------

 


 

 

 

 

“Charter” shall mean the Company’s Amended and Restated Certificate of
Incorporation as amended and in effect as of the date hereof, including the
Certificate of Designations creating the Series C Preferred Stock, as amended
from time to time.

“Closing Date” shall have the meaning set forth in the Stock Purchase Agreement.

“Common Stock” shall have the meaning set forth in the recitals of this
Agreement.

“Company” shall have the meaning set forth in the recitals of this Agreement.

“Company Offering” shall have the meaning set forth in Section 3.4 hereof.

“Effectiveness Period” shall mean the period of time commencing on the date the
SEC declares the Resale Shelf Registration Statement effective and ending on the
Termination Date.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Holder” shall mean Initial Holder and any subsequent transferee of Registrable
Securities as permitted by Section 11, at such times as such Persons shall own
Registrable Securities.

“Indemnitee” shall have the meaning set forth in Section 7 hereof.

“Initial Holder” shall have the meaning assigned to such term in the first
paragraph of this Agreement.

“NASDAQ” shall mean the National Association of Securities Dealers Automated
Quotations.

“Offering Blackout Period” shall have the meaning set forth in Section 3.4
hereof.

“Person” shall have the meaning set forth in the Securities Purchase Agreement.

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Securities covered by such Registration Statement, and by all
other amendments and supplements to such prospectus, including post-effective
amendments, and in each case including all material incorporated by reference
therein and excluding all “free writing prospectuses” as defined in Rule 405 of
the Securities Act.

 

 

2

 

--------------------------------------------------------------------------------

 


 

 

 

 

“Registrable Securities” shall mean all shares of Common Stock issued or
issuable upon conversion of the Shares or as a payment-in-kind dividend on the
Shares, and any shares of Common Stock or other securities issued or issuable in
respect of Registrable Securities by way of spin-off, dividend, distribution,
stock split or in connection with a combination of shares, reclassification,
merger, consolidation or reorganization; provided, however, that Registrable
Securities shall not include (i) any securities for which a Registration
Statement relating to the sale thereof has become effective under the Securities
Act and which have been disposed of under such Registration Statement, (ii) any
securities sold pursuant to Rule 144, or (iii) any securities held by a person
whose registration rights pursuant to this Agreement have terminated pursuant to
Section 5.

“Registration Statement” shall mean any registration statement of the Company
which covers the resale of any of the Registrable Securities under the
Securities Act on an appropriate form, and all amendments and supplements to
such registration statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
materials incorporated by reference.

“Resale Shelf Registration Statement” shall have the meaning set forth in
Section 2.1 hereof.

“Rule 144” means Rule 144 under the Securities Act (or any successor provision).

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securities Purchase Agreement” shall have the meaning set forth in the recitals
of this Agreement.

“Selling Holder” shall mean, with respect to a specified Registration Statement
pursuant to this Agreement, Holders whose Registrable Securities are included in
such registration.

“Series C Preferred Stock” shall have the meaning set forth in the recitals of
this Agreement.

“Shares” shall have the meaning set forth in the recitals of this Agreement.

“Suspension Event” shall have the meaning set forth in Section 3.3 hereof.

“Suspension Event Certificate” shall have the meaning set forth in Section 3.3
hereof.

“Termination Date” shall mean the earlier of (a) the date on which the
registration rights of all Persons pursuant to this Agreement have terminated
pursuant to Section 5 or (b) the date the Company is acquired in a transaction
approved by the Company’s Board of Directors (including, without limitation,
through a merger, consolidation, stock purchase, or sale of all or substantially
all of the Company’s assets).


2.           RESALE SHELF REGISTRATION RIGHTS.

 

 

3

 

--------------------------------------------------------------------------------

 


 

 

 

 


2.1         REGISTRATION STATEMENT COVERING RESALE OF REGISTRABLE SECURITIES. 
NOT LATER THAN MAY 31, 2013, THE COMPANY SHALL FILE WITH THE SEC A SHELF
REGISTRATION STATEMENT ON FORM S-3 PURSUANT TO RULE 415 UNDER THE SECURITIES ACT
COVERING ALL OF THE REGISTRABLE SECURITIES REGISTERING THE RESALE ON A DELAYED
OR CONTINUOUS BASIS OF ALL SUCH REGISTRABLE SECURITIES BY THE HOLDERS (A “RESALE
SHELF REGISTRATION STATEMENT”).  THE COMPANY SHALL USE ITS BEST EFFORTS TO HAVE
THE RESALE SHELF REGISTRATION STATEMENT DECLARED EFFECTIVE UNDER THE SECURITIES
ACT AS EXPEDITIOUSLY AS REASONABLY PRACTICABLE FOLLOWING THE FILING OF THE
RESALE SHELF REGISTRATION STATEMENT.  THE COMPANY AGREES TO USE ITS BEST EFFORTS
TO MAINTAIN THE EFFECTIVENESS OF THE RESALE SHELF REGISTRATION STATEMENT,
INCLUDING BY FILING ANY NECESSARY POST-EFFECTIVE AMENDMENTS AND PROSPECTUS
SUPPLEMENTS DURING THE EFFECTIVENESS PERIOD; PROVIDED THAT THE EFFECTIVENESS OF
THE RESALE SHELF REGISTRATION STATEMENT NEED NOT BE MAINTAINED FOR THE PURPOSES
OF REGISTERING THE RESALE OF SECURITIES THAT NO LONGER CONSTITUTE REGISTRABLE
SECURITIES OR AT ANY TIME WHEN THE COMPANY IS NOT ELIGIBLE TO FILE A
REGISTRATION STATEMENT ON FORM S-3 (OR ANY SIMILAR OR SUCCESSOR FORM) FOR THE
PURPOSE OF REGISTERING THE RESALE OF THE REGISTRABLE SECURITIES.  IF, DURING THE
EFFECTIVENESS PERIOD, THE COMPANY BECOMES ELIGIBLE TO FILE A REGISTRATION
STATEMENT ON FORM S-3 (OR ANY SIMILAR OR SUCCESSOR FORM) FOR THE PURPOSE OF
REGISTERING THE RESALE OF THE REGISTRABLE SECURITIES AT ANY TIME WHEN A RESALE
SHELF REGISTRATION STATEMENT IS NOT EFFECTIVE, THE COMPANY, SHALL PROMPTLY FILE
A RESALE SHELF REGISTRATION STATEMENT AND USE BEST EFFORTS TO HAVE SUCH RESALE
REGISTRATION STATEMENT BECOME EFFECTIVE AS EXPEDITIOUSLY AS REASONABLY
PRACTICABLE IN ACCORDANCE WITH THE PROCEDURES DESCRIBED ABOVE.


2.2         NOTIFICATION AND DISTRIBUTION OF MATERIALS.  THE COMPANY SHALL
NOTIFY THE HOLDERS IN WRITING OF THE EFFECTIVENESS OF THE RESALE SHELF
REGISTRATION STATEMENT AND SHALL FURNISH TO THE HOLDERS, WITHOUT CHARGE, SUCH
NUMBER OF COPIES OF THE RESALE SHELF REGISTRATION STATEMENT (INCLUDING ANY
AMENDMENTS, SUPPLEMENTS AND EXHIBITS), THE PROSPECTUS CONTAINED THEREIN
(INCLUDING EACH PRELIMINARY PROSPECTUS AND ALL RELATED AMENDMENTS AND
SUPPLEMENTS) AND ANY DOCUMENTS INCORPORATED BY REFERENCE IN THE RESALE SHELF
REGISTRATION STATEMENT OR SUCH OTHER DOCUMENTS AS THE HOLDERS MAY REASONABLY
REQUEST IN ORDER TO FACILITATE THE SALE OF THE REGISTRABLE SECURITIES IN THE
MANNER DESCRIBED IN THE RESALE SHELF REGISTRATION STATEMENT.


2.3         AMENDMENTS AND SUPPLEMENTS.  SUBJECT TO THE PROVISIONS OF SECTION
2.1 ABOVE, THE COMPANY SHALL PROMPTLY PREPARE AND FILE WITH THE SEC FROM TIME TO
TIME SUCH AMENDMENTS AND SUPPLEMENTS TO THE RESALE SHELF REGISTRATION STATEMENT
AND PROSPECTUS USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP THE
RESALE SHELF REGISTRATION STATEMENT EFFECTIVE AND TO COMPLY WITH THE PROVISIONS
OF THE SECURITIES ACT WITH RESPECT TO THE DISPOSITION OF ALL THE REGISTRABLE
SECURITIES DURING THE EFFECTIVENESS PERIOD.


2.4         NOTICE OF CERTAIN EVENTS.  THE COMPANY SHALL PROMPTLY NOTIFY THE
HOLDERS IN WRITING OF ANY REQUEST BY THE SEC FOR ANY AMENDMENT OR SUPPLEMENT TO,
OR ADDITIONAL INFORMATION IN CONNECTION WITH, THE RESALE SHELF REGISTRATION
STATEMENT REQUIRED TO BE PREPARED AND FILED HEREUNDER (OR PROSPECTUS RELATING
THERETO).  THE COMPANY SHALL PROMPTLY NOTIFY EACH HOLDER IN WRITING OF THE
FILING OF THE RESALE SHELF REGISTRATION STATEMENT (OR THE PROSPECTUS RELATING
THERETO), OR ANY AMENDMENT OR SUPPLEMENT RELATED THERETO OR ANY POST-EFFECTIVE
AMENDMENT TO THE RESALE SHELF REGISTRATION STATEMENT AND THE EFFECTIVENESS OF
ANY POST-EFFECTIVE AMENDMENT.


3.           SUSPENSION OF REGISTRATION REQUIREMENT; MARKET STANDSTILL.

 

 

4

 

--------------------------------------------------------------------------------

 


 

 

 

 


3.1         THE COMPANY SHALL PROMPTLY NOTIFY EACH HOLDER IN WRITING OF THE
ISSUANCE BY THE SEC OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF A
REGISTRATION STATEMENT WITH RESPECT TO SUCH HOLDER’S REGISTRABLE SECURITIES OR
THE INITIATION OF ANY PROCEEDINGS FOR THAT PURPOSE.  THE COMPANY SHALL USE BEST
EFFORTS TO OBTAIN THE WITHDRAWAL OF ANY ORDER SUSPENDING THE EFFECTIVENESS OF
SUCH A REGISTRATION STATEMENT AS PROMPTLY AS REASONABLY POSSIBLE AND PROMPTLY
NOTIFY IN WRITING EACH HOLDER OF REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT OF THE WITHDRAWAL OF ANY SUCH ORDER.


3.2         AT ANY TIME WHEN A PROSPECTUS RELATING TO A REGISTRATION STATEMENT
IS REQUIRED TO BE DELIVERED UNDER THE SECURITIES ACT TO A TRANSFEREE, THE
COMPANY SHALL IMMEDIATELY NOTIFY EACH SELLING HOLDER (A) OF THE HAPPENING OF ANY
EVENT AS A RESULT OF WHICH THE PROSPECTUS INCLUDED IN SUCH REGISTRATION
STATEMENT, AS THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITS TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING, AND (B) IN SUCH EVENT, TO SUSPEND SALES OF REGISTRABLE
SECURITIES, AND EACH SELLING HOLDER WILL REFRAIN FROM SELLING ANY REGISTRABLE
SECURITIES PURSUANT TO SUCH REGISTRATION STATEMENT UNTIL THE SELLING HOLDERS ARE
ADVISED IN WRITING BY THE COMPANY THAT THE CURRENT PROSPECTUS MAY BE USED, AND
HAS RECEIVED COPIES OF ANY ADDITIONAL OR SUPPLEMENTAL FILINGS THAT ARE
INCORPORATED OR DEEMED INCORPORATED BY REFERENCE IN ANY SUCH PROSPECTUS.  IN
SUCH EVENT, UNLESS SUCH EVENT CONSTITUTES A SUSPENSION EVENT (AS DEFINED BELOW),
THE COMPANY SHALL PROMPTLY, AND IN ANY EVENT WITHIN 5 BUSINESS DAYS, PREPARE AND
FILE A SUPPLEMENT TO OR AN AMENDMENT OF SUCH PROSPECTUS AS MAY BE NECESSARY SO
THAT, AS SUPPLEMENTED OR AMENDED, SUCH PROSPECTUS SHALL NOT INCLUDE AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY ARE MADE, NOT MISLEADING.  THE COMPANY SHALL, IF
NECESSARY, PROMPTLY, AND IN ANY EVENT WITHIN 5 BUSINESS DAYS, AMEND THE
REGISTRATION STATEMENT OF WHICH SUCH PROSPECTUS IS A PART TO REFLECT SUCH
AMENDMENT OR SUPPLEMENT.  THE COMPANY SHALL PROMPTLY NOTIFY THE SELLING HOLDERS
IN WRITING WHEN THE CURRENT PROSPECTUS MAY BE USED.


3.3         SUBJECT TO THE TERMS OF SECTION 4 BELOW, THE COMPANY’S OBLIGATION
UNDER THIS AGREEMENT TO FILE, AMEND OR SUPPLEMENT A REGISTRATION STATEMENT, OR
TO CAUSE A REGISTRATION STATEMENT, OR ANY FILINGS WITH ANY STATE SECURITIES
COMMISSION, TO BECOME EFFECTIVE SHALL BE DEFERRED, FOR ONE OR MORE REASONABLE
PERIODS, EACH OF WHICH MAY NOT EXCEED 30 DAYS, IF THE BOARD OF DIRECTORS OF THE
COMPANY DETERMINES IN GOOD FAITH THAT SUCH DEFERRAL IS IN THE BEST INTEREST OF
THE COMPANY AND ITS STOCKHOLDERS IN ORDER TO AVOID THE DISCLOSURE OF INFORMATION
NOT OTHERWISE THEN REQUIRED BY LAW (IN THE ABSENCE OF A REGISTRATION OR SALES
THEREUNDER) TO BE PUBLICLY DISCLOSED (SUCH CIRCUMSTANCES BEING HEREINAFTER
REFERRED TO AS A “SUSPENSION EVENT”).  THE COMPANY SHALL NOTIFY THE HOLDERS OF
THE EXISTENCE OF ANY SUSPENSION EVENT BY PROMPTLY DELIVERING TO EACH HOLDER A
CERTIFICATE SIGNED BY AN EXECUTIVE OFFICER OF THE COMPANY (“SUSPENSION EVENT
CERTIFICATE”) STATING THAT A SUSPENSION EVENT HAS OCCURRED AND IS CONTINUING AND
SETTING FORTH THE DURATION OF SUCH SUSPENSION EVENT (NOT TO EXCEED 30 DAYS FROM
DELIVERY OF THE SUSPENSION EVENT CERTIFICATE), OR IF SUCH DURATION IS NOT KNOWN,
THE ANTICIPATED DURATION OF SUCH SUSPENSION EVENT (NOT TO EXCEED 30 DAYS FROM
THE DELIVERY OF THE SUSPENSION EVENT CERTIFICATE).  IF THE SUSPENSION EVENT
CERTIFICATE DOES NOT SET FORTH A DEFINITIVE DURATION OF THE SUSPENSION EVENT,
THEN UPON THE EARLIER OF (I) 30 DAYS FOLLOWING DELIVERY OF THE SUSPENSION EVENT
CERTIFICATE OR (II) THE CONCLUSION OF THE SUSPENSION EVENT, THE COMPANY SHALL
NOTIFY THE HOLDERS IN WRITING OF THE TERMINATION OF THE SUSPENSION EVENT.

 

 

5

 

--------------------------------------------------------------------------------

 


 

 

 

 


3.4         SUBJECT TO THE TERMS OF SECTION 4 BELOW, EACH HOLDER OF REGISTRABLE
SECURITIES AGREES, IF REQUESTED BY THE MANAGING UNDERWRITER OR UNDERWRITERS IN A
COMPANY‑INITIATED UNDERWRITTEN OFFERING (EACH, A “COMPANY OFFERING”), NOT TO
EFFECT ANY PUBLIC SALE OR DISTRIBUTION OF ANY OF THE REGISTRABLE SECURITIES
DURING AN OFFERING BLACKOUT PERIOD, PROVIDED THAT THE COMPANY IS ACTIVELY
EMPLOYING IN GOOD FAITH BEST EFFORTS TO CAUSE THE REGISTRATION STATEMENT
ASSOCIATED WITH SUCH OFFERING BLACKOUT PERIOD TO BE EFFECTIVE, IF IT HAS NOT
ALREADY BECOME EFFECTIVE.  THE COMPANY SHALL USE BEST EFFORTS TO GIVE WRITTEN
NOTICE TO EACH HOLDER OF ANY OFFERING BLACKOUT PERIOD AT LEAST 15 DAYS PRIOR TO
THE COMMENCEMENT OF THE OFFERING BLACKOUT PERIOD; PROVIDED, HOWEVER, THAT IF THE
COMPANY IS UNABLE TO PROVIDE 15 DAYS ADVANCE NOTICE OF THE COMMENCEMENT OF THE
OFFERING BLACKOUT PERIOD, THE COMPANY SHALL PROVIDE AS MUCH NOTICE AS REASONABLY
POSSIBLE, AND PROVIDED FURTHER THAT THE FAILURE TO TIMELY PROVIDE SUCH NOTICE
SHALL NOT IN ANY WAY PROHIBIT THE COMMENCEMENT OF AN OFFERING BLACKOUT PERIOD. 
THE “OFFERING BLACKOUT PERIOD” SHALL COMMENCE ON A DATE SET BY THE COMPANY,
WHICH SHALL BE NO EARLIER THAN THE 5TH DAY PRECEDING THE ANTICIPATED DATE OF
PRICING OF SUCH COMPANY OFFERING, AND SHALL END ON THE 45TH DAY, OR SUCH SOONER
DATE AS IS REQUESTED BY THE MANAGING UNDERWRITER OR UNDERWRITERS IN SUCH COMPANY
OFFERING, AFTER THE CLOSING DATE OF SUCH COMPANY OFFERING.


4.          LIMITATIONS ON SUSPENSION/BLACKOUT PERIODS.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE COMPANY COVENANTS AND AGREES THAT (A) THE
COMPANY’S RIGHTS TO DEFER CERTAIN OF ITS OBLIGATIONS PURSUANT TO SECTION 3.3
DURING THE PENDENCY OF ANY SUSPENSION EVENT, AND (B) THE HOLDERS’ OBLIGATION TO
SUSPEND PUBLIC SALES OF REGISTRABLE SECURITIES PURSUANT TO SECTION 3.4 DURING
ONE OR MORE OFFERING BLACKOUT PERIODS, SHALL NOT, IN THE AGGREGATE, CAUSE THE
HOLDERS TO BE REQUIRED TO SUSPEND SALES OF REGISTRABLE SECURITIES OR RELIEVE THE
COMPANY OF ITS OBLIGATION TO FILE A REGISTRATION STATEMENT FOR LONGER THAN 60
DAYS DURING ANY 12-MONTH PERIOD.


5.          TERMINATION OF REGISTRATION RIGHTS.  THE RIGHTS GRANTED PURSUANT TO
SECTION 2 SHALL TERMINATE, AS TO ANY HOLDER, AT SUCH TIME AT WHICH ALL
REGISTRABLE SECURITIES HELD BY SUCH HOLDER CAN BE SOLD IN ANY THREE-MONTH PERIOD
WITHOUT REGISTRATION IN COMPLIANCE WITH RULE 144.


6.          STATE SECURITIES LAWS AND SALE PROCEDURES.


6.1         THE COMPANY SHALL USE ITS BEST EFFORTS TO FILE DOCUMENTS REQUIRED OF
THE COMPANY FOR NORMAL BLUE SKY CLEARANCE IN STATES SPECIFIED IN WRITING BY THE
HOLDERS; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE REQUIRED TO QUALIFY TO
DO BUSINESS OR CONSENT TO SERVICE OF PROCESS IN ANY JURISDICTION IN WHICH IT IS
NOT NOW SO QUALIFIED OR HAS NOT SO CONSENTED.


6.2         EACH HOLDER AGREES THAT IT WILL NOT EFFECT ANY DISPOSITION OF THE
REGISTRABLE SECURITIES THAT WOULD CONSTITUTE A SALE WITHIN THE MEANING OF THE
SECURITIES ACT OTHER THAN TRANSACTIONS EXEMPT FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT OR AS CONTEMPLATED IN A REGISTRATION STATEMENT. 


6.3         IN THE EVENT OF A SALE OF REGISTRABLE SECURITIES BY THE HOLDER,
UNLESS SUCH REQUIREMENT IS WAIVED BY THE COMPANY IN WRITING, THE HOLDER MUST
ALSO DELIVER TO THE COMPANY’S TRANSFER AGENT, WITH A COPY TO THE COMPANY, A
CERTIFICATE OF SUBSEQUENT SALE SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS
EXHIBIT A, SO THAT THE REGISTRABLE SECURITIES MAY BE PROPERLY TRANSFERRED.

 

 

 

6

 

--------------------------------------------------------------------------------

 


 

 

 

 


7.             INDEMNIFICATION BY THE COMPANY.  THE COMPANY AGREES TO INDEMNIFY
AND HOLD HARMLESS THE HOLDERS AND, IF A HOLDER IS A PERSON OTHER THAN AN
INDIVIDUAL, SUCH HOLDER’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
REPRESENTATIVES AND AFFILIATES, AND EACH PERSON, IF ANY, THAT CONTROLS A HOLDER
WITHIN THE MEANING OF THE SECURITIES ACT, AND EACH OTHER PERSON, IF ANY, SUBJECT
TO LIABILITY BECAUSE OF HIS, HER OR ITS CONNECTION WITH A HOLDER (EACH, AN
“INDEMNITEE”), AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, ACTIONS,
LIABILITIES, COSTS, AND EXPENSES (INCLUDING WITHOUT LIMITATION REASONABLE FEES,
EXPENSES AND DISBURSEMENTS OF ATTORNEYS AND OTHER PROFESSIONALS), JOINT OR
SEVERAL, ARISING OUT OF OR BASED UPON (I) ANY VIOLATION (OR ALLEGED VIOLATION)
BY THE COMPANY OF THE SECURITIES ACT, THE EXCHANGE ACT OR STATE SECURITIES LAWS
AND RELATING TO ACTION OR INACTION REQUIRED OF THE COMPANY UNDER THE TERMS OF
THIS AGREEMENT OR IN CONNECTION WITH ANY REGISTRATION STATEMENT OR PROSPECTUS;
(II) ANY UNTRUE (OR ALLEGED UNTRUE) STATEMENT OF MATERIAL FACT CONTAINED IN ANY
REGISTRATION STATEMENT OR ANY PROSPECTUS; OR (III) ANY OMISSION (OR ALLEGED
OMISSION) TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED, HOWEVER, THAT THE COMPANY SHALL
NOT BE LIABLE TO SUCH INDEMNITEE OR ANY PERSON WHO PARTICIPATES AS AN
UNDERWRITER IN THE OFFERING OR SALE OF REGISTRABLE SECURITIES OR ANY OTHER
PERSON, IF ANY, WHO CONTROLS SUCH UNDERWRITER WITHIN THE MEANING OF THE
SECURITIES ACT, IN ANY SUCH CASE TO THE EXTENT THAT ANY SUCH LOSS, CLAIM,
DAMAGE, LIABILITY (OR ACTION OR PROCEEDING IN RESPECT THEREOF) OR EXPENSE ARISES
OUT OF OR IS BASED UPON (A) AN UNTRUE STATEMENT (OR ALLEGED UNTRUE STATEMENT) OR
OMISSION (OR ALLEGED OMISSION) MADE IN SUCH REGISTRATION STATEMENT OR IN ANY
SUCH PROSPECTUS IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION REGARDING
SUCH INDEMNITEE OR ITS PLAN OF DISTRIBUTION OR OWNERSHIP INTERESTS WHICH WAS
FURNISHED IN WRITING TO THE COMPANY FOR USE IN CONNECTION WITH SUCH REGISTRATION
STATEMENT OR THE PROSPECTUS CONTAINED THEREIN BY SUCH INDEMNITEE, (B) ANY
HOLDER’S FAILURE TO SEND OR GIVE A COPY OF THE FINAL, AMENDED OR SUPPLEMENTED
PROSPECTUS FURNISHED TO THE HOLDERS BY THE COMPANY AT OR PRIOR TO THE TIME SUCH
ACTION IS REQUIRED BY THE SECURITIES ACT TO THE PERSON CLAIMING AN UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION IF SUCH
STATEMENT OR OMISSION WAS CORRECTED IN SUCH FINAL, AMENDED OR SUPPLEMENTED
PROSPECTUS, OR (C) AN UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT CONTAINED IN
ANY OFFER MADE BY A HOLDER RELATING TO THE REGISTRABLE SECURITIES THAT
CONSTITUTES A “FREE WRITING PROSPECTUS” AS DEFINED IN RULE 405 OF THE SECURITIES
ACT.

 

 

 

 

 

7

 

--------------------------------------------------------------------------------

 


 

 

 

 


8.            COVENANTS OF THE HOLDER.  EACH OF THE HOLDERS HEREBY AGREES (I) TO
COOPERATE WITH THE COMPANY AND TO FURNISH TO THE COMPANY THE INFORMATION
CONCERNING SUCH HOLDER, ITS PLAN OF DISTRIBUTION AND ITS OWNERSHIP INTERESTS IN
SECURITIES OF THE COMPANY IN CONNECTION WITH THE PREPARATION OF A REGISTRATION
STATEMENT OR PROSPECTUS WITH RESPECT TO SUCH HOLDER’S REGISTRABLE SECURITIES AND
ANY FILINGS WITH ANY STATE SECURITIES COMMISSIONS AS THE COMPANY MAY REASONABLY
REQUEST (AND TO PROMPTLY NOTIFY THE COMPANY OF ANY MATERIAL CHANGES IN SUCH
INFORMATION SET FORTH IN A REGISTRATION STATEMENT PRIOR TO AND DURING THE
EFFECTIVENESS OF SUCH REGISTRATION STATEMENT), (II) THAT IT WILL NOT MAKE ANY
OFFER RELATING TO THE REGISTRABLE SECURITIES THAT WOULD CONSTITUTE A “FREE
WRITING PROSPECTUS” AS DEFINED IN RULE 405 UNDER THE SECURITIES ACT, AND
(III) TO INDEMNIFY THE COMPANY, ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
REPRESENTATIVES AND AFFILIATES, AND EACH PERSON, IF ANY, WHO CONTROLS THE
COMPANY WITHIN THE MEANING OF THE SECURITIES ACT, AND EACH OTHER PERSON OR
ENTITY, IF ANY, SUBJECT TO LIABILITY BECAUSE OF HIS, HER OR ITS CONNECTION WITH
THE COMPANY, AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, ACTIONS, LIABILITIES,
COSTS AND EXPENSES ARISING OUT OF OR BASED UPON (A) ANY UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OF MATERIAL FACT CONTAINED IN EITHER SUCH REGISTRATION
STATEMENT OR THE PROSPECTUS CONTAINED THEREIN, OR ANY OMISSION OR ALLEGED
OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING, IF AND TO THE EXTENT THAT SUCH STATEMENT
OR OMISSION OCCURS FROM RELIANCE UPON AND IN CONFORMITY WITH INFORMATION
REGARDING SUCH HOLDER OR ITS PLAN OF DISTRIBUTION OR ITS OWNERSHIP INTERESTS,
WHICH WAS FURNISHED TO THE COMPANY IN WRITING BY SUCH HOLDER FOR USE THEREIN, OR
(B) AN UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT CONTAINED IN ANY OFFER MADE
BY SUCH HOLDER RELATING TO THE REGISTRABLE SECURITIES THAT CONSTITUTES A “FREE
WRITING PROSPECTUS” AS DEFINED IN RULE 405 OF THE SECURITIES ACT.


9.            INDEMNIFICATION PROCEDURES.  ANY PERSON ENTITLED TO
INDEMNIFICATION UNDER THIS AGREEMENT SHALL PROMPTLY NOTIFY THE INDEMNIFYING
PARTY IN WRITING OF THE COMMENCEMENT OF ANY ACTION OR PROCEEDING OF WHICH SUCH
PERSON HAS ACTUAL KNOWLEDGE AND WITH RESPECT TO WHICH A CLAIM FOR
INDEMNIFICATION MAY BE MADE HEREUNDER, BUT THE FAILURE OF ANY INDEMNIFIED PARTY
TO PROVIDE SUCH NOTICE SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ITS
OBLIGATIONS HEREUNDER, EXCEPT AND ONLY TO THE EXTENT THE INDEMNIFYING PARTY IS
MATERIALLY PREJUDICED THEREBY AND SHALL NOT RELIEVE THE INDEMNIFYING PARTY FROM
ANY LIABILITY WHICH IT MAY HAVE TO ANY INDEMNIFIED PARTY OTHERWISE THAN
HEREUNDER.  IN CASE ANY ACTION OR PROCEEDING IS BROUGHT AGAINST AN INDEMNIFIED
PARTY AND IT SHALL NOTIFY THE INDEMNIFYING PARTY OF THE COMMENCEMENT THEREOF,
THE INDEMNIFYING PARTY SHALL BE ENTITLED TO PARTICIPATE THEREIN AND, UNLESS IN
THE REASONABLE OPINION OF OUTSIDE COUNSEL TO THE INDEMNIFIED PARTY A CONFLICT OF
INTEREST BETWEEN SUCH INDEMNIFIED AND INDEMNIFYING PARTIES MAY EXIST IN RESPECT
OF SUCH CLAIM, TO ASSUME THE DEFENSE THEREOF (ALONE OR JOINTLY WITH ANY OTHER
INDEMNIFYING PARTY SIMILARLY NOTIFIED), TO THE EXTENT THAT IT CHOOSES, WITH
COUNSEL REASONABLY SATISFACTORY TO SUCH INDEMNIFIED PARTY, AND AFTER NOTICE FROM
THE INDEMNIFYING PARTY TO SUCH INDEMNIFIED PARTY THAT IT SO CHOOSES (PROVIDED
THAT IN CONNECTION WITH SUCH ASSUMPTION THE INDEMNIFYING PARTIES PROVIDE THE
INDEMNIFIED PARTIES A FULL RELEASE OF ANY COSTS OR OTHER EXPENSES IN CONNECTION
THEREWITH), THE INDEMNIFYING PARTY SHALL NOT BE LIABLE TO SUCH INDEMNIFIED PARTY
FOR ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY SUCH INDEMNIFIED PARTY
IN CONNECTION WITH THE DEFENSE THEREOF; PROVIDED, HOWEVER, THAT (A) IF THE
INDEMNIFYING PARTY FAILS TO TAKE REASONABLE STEPS NECESSARY TO DEFEND DILIGENTLY
THE ACTION OR PROCEEDING WITHIN 15 BUSINESS DAYS AFTER RECEIVING NOTICE FROM
SUCH INDEMNIFIED PARTY THAT THE INDEMNIFIED PARTY BELIEVES IT HAS FAILED TO DO
SO; OR (B) IF SUCH INDEMNIFIED PARTY WHO IS A DEFENDANT IN ANY ACTION OR
PROCEEDING WHICH IS ALSO BROUGHT AGAINST THE INDEMNIFYING PARTY SHALL HAVE
REASONABLY CONCLUDED, BASED ON THE ADVICE OF COUNSEL, THAT THERE MAY BE ONE OR
MORE LEGAL DEFENSES AVAILABLE TO SUCH INDEMNIFIED PARTY WHICH ARE NOT AVAILABLE
TO THE INDEMNIFYING PARTY; OR (C) IF REPRESENTATION OF BOTH PARTIES BY THE SAME
COUNSEL IS OTHERWISE INAPPROPRIATE UNDER APPLICABLE STANDARDS OF PROFESSIONAL
CONDUCT, THEN, IN ANY SUCH CASE, THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO
ASSUME OR CONTINUE ITS OWN DEFENSE AS SET FORTH ABOVE (BUT WITH NO MORE THAN ONE
FIRM OF COUNSEL FOR ALL INDEMNIFIED PARTIES IN EACH JURISDICTION) AND THE
INDEMNIFYING PARTY SHALL BE LIABLE FOR ANY EXPENSES THEREFOR, IN WHICH CASE THE
INDEMNIFYING PARTY SHALL PAY OR REIMBURSE SUCH LEGAL OR OTHER EXPENSES AS THEY
ARE INCURRED.  NO INDEMNIFYING PARTY SHALL, WITHOUT THE WRITTEN CONSENT OF THE
INDEMNIFIED PARTY (WHICH SHALL NOT BE UNREASONABLY WITHHELD), EFFECT THE
SETTLEMENT OR COMPROMISE OF, OR CONSENT TO THE ENTRY OF ANY JUDGMENT WITH
RESPECT TO, ANY ACTION OR CLAIM IN RESPECT OF WHICH INDEMNIFICATION OR
CONTRIBUTION MAY BE SOUGHT HEREUNDER (WHETHER OR NOT THE INDEMNIFIED PARTY IS AN
ACTUAL OR POTENTIAL PARTY TO SUCH ACTION OR CLAIM) UNLESS SUCH SETTLEMENT,
COMPROMISE OR JUDGMENT (I) INCLUDES AN UNCONDITIONAL RELEASE OF THE INDEMNIFIED
PARTY FROM ALL LIABILITY ARISING OUT OF SUCH ACTION OR CLAIM, (II) DOES NOT
INCLUDE A STATEMENT AS TO OR AN ADMISSION OF FAULT, CULPABILITY OR A FAILURE TO
ACT, BY OR ON BEHALF OF ANY INDEMNIFIED PARTY AND (III) DOES NOT AND IS NOT
LIKELY TO MATERIALLY ADVERSELY AFFECT THE INDEMNIFIED PARTY. 

 

 

8

 

--------------------------------------------------------------------------------

 


 


10.         EXPENSES.  THE COMPANY SHALL BEAR ALL EXPENSES INCURRED IN
CONNECTION WITH THE REGISTRATION OF THE REGISTRABLE SECURITIES PURSUANT TO
SECTION 2 HEREOF.


11.         TRANSFER OF REGISTRATION RIGHTS.  THE RIGHTS OF A HOLDER UNDER THIS
AGREEMENT MAY BE TRANSFERRED BY A HOLDER TO A TRANSFEREE WHO ACQUIRES
REGISTRABLE SECURITIES EQUAL TO AT LEAST 2% OF THE OUTSTANDING SHARES OF COMMON
STOCK THE COMPANY AS OF THE DATE IMMEDIATELY PRECEDING SUCH TRANSFER, PROVIDED,
HOWEVER, THAT SUCH TRANSFEREE HAS EXECUTED AND DELIVERED TO THE COMPANY A
PROPERLY COMPLETED AGREEMENT TO BE BOUND BY THE TERMS OF THIS AGREEMENT
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT B (AN “ADDENDUM
AGREEMENT”), AND THE TRANSFEROR SHALL HAVE DELIVERED TO THE COMPANY, NO LATER
THAN 30 DAYS FOLLOWING THE DATE OF THE TRANSFER, WRITTEN NOTIFICATION OF SUCH
TRANSFER SETTING FORTH THE NAME OF THE TRANSFEROR, THE NAME AND ADDRESS OF THE
TRANSFEREE, AND THE NUMBER OF REGISTRABLE SECURITIES SO TRANSFERRED.  THE
EXECUTION OF AN ADDENDUM AGREEMENT SHALL CONSTITUTE A PERMITTED AMENDMENT OF
THIS AGREEMENT.


12.         NO OTHER OBLIGATION TO REGISTER.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT, THE COMPANY SHALL HAVE NO OBLIGATION TO THE HOLDERS
TO REGISTER THE REGISTRABLE SECURITIES UNDER THE SECURITIES ACT.


13.         RULE 144 REPORTING.  WITH A VIEW TO MAKING AVAILABLE THE BENEFITS OF
CERTAIN RULES AND REGULATIONS OF THE SEC THAT MAY PERMIT THE SALE OF THE
REGISTRABLE SECURITIES TO THE PUBLIC WITHOUT REGISTRATION, THE COMPANY AGREES TO
USE COMMERCIALLY REASONABLE EFFORTS TO (A) MAKE AND KEEP ADEQUATE CURRENT PUBLIC
INFORMATION AVAILABLE PURSUANT TO PARAGRAPH (C) OF RULE 144 AND (B) FILE WITH
THE SEC IN A TIMELY MANNER ALL REPORTS AND OTHER DOCUMENTS REQUIRED OF THE
COMPANY UNDER THE EXCHANGE ACT.


14.         NOTICES.  ALL NOTICES, REQUESTS, CONSENTS AND OTHER COMMUNICATIONS
HEREUNDER SHALL BE IN WRITING, IN ENGLISH, SHALL BE DELIVERED (A) IF WITHIN THE
UNITED STATES, BY FIRST-CLASS REGISTERED OR CERTIFIED AIRMAIL, OR NATIONALLY
RECOGNIZED OVERNIGHT EXPRESS COURIER, POSTAGE PREPAID, OR BY FACSIMILE, OR (B)
IF FROM OUTSIDE THE UNITED STATES, BY A RECOGNIZED INTERNATIONAL EXPRESS COURIER
SERVICE OR FACSIMILE, AND SHALL BE DEEMED GIVEN (I) IF DELIVERED BY FIRST-CLASS
REGISTERED OR CERTIFIED MAIL DOMESTIC, UPON THE BUSINESS DAY RECEIVED, (II) IF
DELIVERED BY NATIONALLY RECOGNIZED OVERNIGHT CARRIER, ONE (1) BUSINESS DAY AFTER
TIMELY DELIVERY TO SUCH CARRIER, (III) IF DELIVERED BY A RECOGNIZED
INTERNATIONAL EXPRESS COURIER SERVICE, TWO (2) BUSINESS DAYS AFTER TIMELY
DELIVERY TO SUCH CARRIER, (IV) PROVIDED THAT THE RECIPIENT HAS PROVIDED A
FACSIMILE NUMBER BELOW, IF DELIVERED BY FACSIMILE, UPON ELECTRIC CONFIRMATION OF
RECEIPT AND SHALL BE ADDRESSED AS FOLLOWS, OR TO SUCH OTHER ADDRESS OR ADDRESSES
AS MAY HAVE BEEN FURNISHED IN WRITING BY A PARTY TO ANOTHER PARTY PURSUANT TO
THIS SECTION 15:

 

if to the Company, to:

Plug Power Inc.

968 Albany Shaker Road,

Latham, New York 12110

9

 

--------------------------------------------------------------------------------

 


 

 

 

 

Attention:  General Counsel
Facsimile:  (518) 782-7884

 

with a copy (which shall not constitute notice) to:



Goodwin Procter  LLP

Exchange Place

Boston, Massachusetts 02109

Attention: Robert P. Whalen, Jr.

Facsimile:  (617) 532-1231

 

if to the Holder, to:

Air Liquide Investissements d'Avenir et de Demonstration

25 rue Marbeuf

75008 Paris

France

Attention: Julien Cristiani

Facsimile: +33 1 44 43 46 48

Email: julien.cristiani@airliquide.com

 

with a copy (which shall not constitute notice) to:

 

Air Liquide

Group Legal Department

75 quai d’Orsay

75007 Paris

France

 

 

In the event of transfer of Registrable Securities, notices given pursuant to
this Agreement to a subsequent Holder shall be delivered to the relevant address
specified in the relevant agreement in the form of Exhibit B whereby such Holder
became bound by the provisions of this Agreement.


15.       AMENDMENTS; WAIVER.  EXCEPT AS PERMITTED BY SECTION 11, THIS AGREEMENT
MAY NOT BE MODIFIED OR AMENDED EXCEPT PURSUANT TO AN INSTRUMENT IN WRITING
SIGNED BY THE COMPANY AND THE HOLDERS OWNING REGISTRABLE SECURITIES POSSESSING
67% IN NUMBER OF THE REGISTRABLE SECURITIES THEN OUTSTANDING.  ANY WAIVER OF A
PROVISION OF THIS AGREEMENT MUST BE IN WRITING AND EXECUTED BY THE PARTY AGAINST
WHOM ENFORCEMENT OF SUCH WAIVER IS SOUGHT.


16.       HEADINGS.  THE HEADINGS OF THE VARIOUS SECTIONS OF THIS AGREEMENT HAVE
BEEN INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE DEEMED TO BE
PART OF THIS AGREEMENT.

 

 

 

 

10

 

--------------------------------------------------------------------------------

 


 

 

 

 


17.       ENTIRE AGREEMENT; SEVERABILITY.  THIS AGREEMENT AND THE SECURITIES
PURCHASE AGREEMENT SET FORTH THE ENTIRE AGREEMENT AND UNDERSTANDING OF THE
PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AND
CONTEMPORANEOUS AGREEMENTS, NEGOTIATIONS AND UNDERSTANDINGS BETWEEN THE PARTIES,
BOTH ORAL AND WRITTEN RELATING TO THE SUBJECT MATTER HEREOF.  IF ANY PROVISION
CONTAINED IN THIS AGREEMENT IS DETERMINED TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS CONTAINED HEREIN SHALL NOT IN ANY WAY BE AFFECTED OR
IMPAIRED THEREBY.


18.       GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW.


19.       COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH, WHEN
TAKEN TOGETHER, SHALL CONSTITUTE BUT ONE INSTRUMENT, AND SHALL BECOME EFFECTIVE
WHEN ONE OR MORE COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY HERETO AND
DELIVERED TO THE OTHER PARTY.


20.       DRAFTING CONVENTIONS; NO CONSTRUCTION AGAINST THE DRAFTER.


20.1          THE HEADINGS IN THIS AGREEMENT ARE PROVIDED FOR CONVENIENCE AND DO
NOT AFFECT ITS MEANING. THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING” ARE TO
BE READ AS IF THEY WERE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  UNLESS
SPECIFIED OTHERWISE, ANY REFERENCE TO AN AGREEMENT MEANS THAT AGREEMENT AS
AMENDED OR SUPPLEMENTED, SUBJECT TO ANY RESTRICTIONS ON AMENDMENT CONTAINED IN
SUCH AGREEMENT.  UNLESS SPECIFIED OTHERWISE, ANY REFERENCE TO A STATUTE OR
REGULATION MEANS THAT STATUTE OR REGULATION AS AMENDED OR SUPPLEMENTED FROM TIME
TO TIME AND ANY CORRESPONDING PROVISIONS OF SUCCESSOR STATUTES OR REGULATIONS. 
IF ANY DATE SPECIFIED IN THIS AGREEMENT AS A DATE FOR TAKING ACTION FALLS ON A
DAY THAT IS NOT A BUSINESS DAY, THEN THAT ACTION MAY BE TAKEN ON THE NEXT
BUSINESS DAY.


20.2          THE PARTIES HAVE PARTICIPATED JOINTLY WITH THEIR RESPECTIVE
COUNSEL IN THE NEGOTIATION AND DRAFTING OF THIS AGREEMENT.  IF AN AMBIGUITY OR
QUESTION OF INTENT OR INTERPRETATION ARISES, THIS AGREEMENT IS TO BE CONSTRUED
AS IF DRAFTED JOINTLY BY THE PARTIES AND THERE IS TO BE NO PRESUMPTION OR BURDEN
OF PROOF FAVORING OR DISFAVORING ANY PARTY BECAUSE OF THE AUTHORSHIP OF ANY
PROVISION OF THIS AGREEMENT.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

11

 

--------------------------------------------------------------------------------

 


 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

PLUG POWER INC.

 

 

By:                                                            

        Name:

        Title:

 

 

AIR LIQUIDE INVESTISSEMENTS D’AVENIR ET DE DEMONSTRATION

 

 

By: ____________________________

       Name: 

       Title: 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[REGISTRATION RIGHTS AGREEMENT SIGNATURE PAGE]

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

EXHIBIT A

PLUG POWER INC.

CERTIFICATE OF SUBSEQUENT SALE

 

Broadridge Corporate Issuer Solutions, Inc.

1717 Arch St., Suite 1300

Philadelphia, PA 19103

RE:      Sale of Shares of Common Stock of Plug Power Inc. (the “Company”)
pursuant to the Company’s Prospectus dated _______________, 2013 (the
“Prospectus”)

Dear Sir/Madam:

The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Shareholders in the
Prospectus, that the undersigned has sold the Shares pursuant to the Prospectus
and in a manner described under the caption “Plan of Distribution” in the
Prospectus.

Selling Shareholder (the beneficial
owner):                                                                           

Record Holder (e.g., if held in name of
nominee):                                                                

Restricted Stock Certificate
No.(s):                                                                                     

Number of Shares
Sold:                                                                                                      

Date of
Sale:                                                                                                                       

In the event that you receive a stock certificate(s) representing more shares of
Common Stock than have been sold by the undersigned, then you should return to
the undersigned a newly issued certificate for such excess shares in the name of
the Record Holder and BEARING A RESTRICTIVE LEGEND.  Further, you should place a
stop transfer on your records with regard to such certificate.

 

Dated:                          

Very truly yours,

 

By:                                                                 

 

Print Name:                                                    

 

Title:                                                               

cc:  Plug Power Inc., 968 Albany Shaker Road, Latham, New York 12110; Attention:
Corporate Secretary

 

A-1

 

--------------------------------------------------------------------------------

 


 

 

 

 

EXHIBIT B

 

AGREEMENT TO BE BOUND

BY THE REGISTRATION RIGHTS AGREEMENT

The undersigned, being the transferee of _________ shares of Registrable
Securities (as defined in the Registration Rights Agreement between Plug Power
Inc. (the “Company”) and Air Liquide Investissements d'Avenir et de
Demonstration, dated [May __,] 2013 (the “Registration Rights Agreement”)), as a
condition to the receipt of such Registrable Securities, acknowledges that
matters pertaining to the registration of the resale of such Registrable
Securities is governed by the Registration Rights Agreement and the undersigned
hereby: (1) acknowledges receipt of a copy of the Registration Rights Agreement,
and (2) agrees to be bound as a Holder and a Party by the terms of the
Registration Rights Agreement, as the same has been or may be amended from time
to time.

 

Agreed to this ____ day of ______, 201__.

 

 

 

                                                                      

                       [Transferee Name]

 

By:                                                                 

        Name:

        Title:

 

 

Address:                                                         

                                                                       

                                                                       

 

 

 

 

 

 

B-1

 

--------------------------------------------------------------------------------

 

 